
Exhibit 10.1




EXECUTION COPY



















364-DAY CREDIT AGREEMENT







dated as of







November 23, 2005







among







1197774 ALBERTA ULC,
as Borrower







KINDER MORGAN, INC.,
as Guarantor







The Lenders Party Hereto







CITIBANK, N.A., Canadian branch,

as Administrative Agent







___________________________







CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,




as Joint Lead Arrangers

and Joint Bookrunners














2534129_10

2005 364-Day Facility




--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page




ARTICLE I Definitions

1




SECTION

1.01

Defined Terms

1

SECTION

1.02

Classification of Loans and Borrowings

13

SECTION

1.03

Terms Generally

13

SECTION

1.04

Accounting Terms; GAAP

13




ARTICLE II The Credits

14




SECTION

2.01

Commitments

14

SECTION

2.02

Loans and Borrowings

14

SECTION

2.03

Requests for Borrowings

14

SECTION

2.04

Funding of Borrowings

15

SECTION

2.05

Bankers' Acceptances

15

SECTION

2.06

Interest Elections

21

SECTION

2.07

Termination and Reduction of Commitments

22

SECTION

2.08

Repayment of Loans; Evidence of Debt

22

SECTION

2.09

Prepayment of Loans and Mandatory Commitment Reductions

23

SECTION

2.10

Fees

24

SECTION

2.11

Interest

25

SECTION

2.12

Increased Costs; BA Market Disruption

26

SECTION

2.13

Taxes

27

SECTION

2.14

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

28

SECTION

2.15

Mitigation Obligations; Replacement of Lenders

29

SECTION

2.16

Post-Closing Syndication

29




ARTICLE III Representations and Warranties

31




SECTION

3.01

Organization; Powers

31

SECTION

3.02

Authorization; Enforceability

31

SECTION

3.03

Governmental Approvals; No Conflicts

31

SECTION

3.04

Financial Condition; No Material Adverse Change

31

SECTION

3.05

Properties

32

SECTION

3.06

Litigation and Environmental Matters.

32

SECTION

3.07

Compliance with Laws and Agreements

32

SECTION

3.08

Investment and Holding Company Status

32

SECTION

3.09

Taxes

32

SECTION

3.10

ERISA

33

SECTION

3.11

Disclosure

33

SECTION

3.12

Foreign Assets Control Regulations, etc

33




ARTICLE IV Conditions

34




SECTION

4.01

Effective Date

34

SECTION

4.02

Each Credit Event

35

SECTION

4.03

Conditions Precedent to Conversions

35








2534129_10

-i-




--------------------------------------------------------------------------------







ARTICLE V Affirmative Covenants

35




SECTION

5.01

Financial Statements; Ratings Change and Other Information

35

SECTION

5.02

Notices of Material Events

37

SECTION

5.03

Existence; Conduct of Business

37

SECTION

5.04

Payment of Obligations

38

SECTION

5.05

Maintenance of Properties; Insurance

38

SECTION

5.06

Books and Records; Inspection Rights

38

SECTION

5.07

Compliance with Laws

38

SECTION

5.08

Use of Proceeds

38




ARTICLE VI Negative Covenants

38




SECTION

6.01

Financial Covenants

38

SECTION

6.02

Liens

39

SECTION

6.03

Fundamental Changes

39

SECTION

6.04

Transactions with Affiliates

40

SECTION

6.05

Capital Lease Obligations

40




ARTICLE VII Events of Default

40




ARTICLE VIII The Administrative Agent

42




ARTICLE IX Miscellaneous

44




SECTION

9.01

Notices

44

SECTION

9.02

Waivers; Amendments

44

SECTION

9.03

Expenses; Indemnity; Damage Waiver

45

SECTION

9.04

Successors and Assigns

46

SECTION

9.05

Survival

48

SECTION

9.06

Counterparts; Integration; Effectiveness

49

SECTION

9.07

Severability

49

SECTION

9.08

Right of Setoff

49

SECTION

9.09

Governing Law; Jurisdiction; Consent to Service of Process

49

SECTION

9.10

WAIVER OF JURY TRIAL

50

SECTION

9.11

Headings

50

SECTION

9.12

Confidentiality

50

SECTION

9.13

Interest Rate Limitation

50

SECTION

9.14

Electronic Communications

51

SECTION

9.15

Patriot Act

52




ARTICLE X Parent Guarantee

52




SECTION

10.01

Guarantee

52

SECTION

10.02

Dealings With the Borrower and Others

54

SECTION

10.03

Continuing Guarantee

55

SECTION

10.04

Demand for Payment, Expenses and Interest.

56

SECTION

10.05

Subrogation

56

SECTION

10.06

Postponement

57

SECTION

10.07

General

57





2534129_10

-ii-




--------------------------------------------------------------------------------













SCHEDULES:




Schedule 1.01-A -- Pricing Schedule

Schedule 1.01-B – Existing Terasen Facilities

Schedule 2.01 -- Commitments













EXHIBITS:




Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Guarantor's Kansas Counsel

Exhibit B-2 – Form of Opinion of Guarantor's New York Counsel

Exhibit B-3 – Form of Opinion of Borrower's Alberta Counsel

Exhibit B-4 – Form of Opinion of Lenders’ Alberta Counsel





2534129_10

-iii-




--------------------------------------------------------------------------------







CREDIT AGREEMENT dated as of November 23, 2005, among 1197774 ALBERTA ULC, an
Alberta unlimited liability corporation, as Borrower, KINDER MORGAN, INC., a
Kansas corporation, as Guarantor, the LENDERS party hereto, and CITIBANK, N.A.,
CANADIAN BRANCH, as Administrative Agent.




The parties hereto agree as follows:




ARTICLE I

Definitions




SECTION 1.01

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:




"Acquisition" means the acquisition of the common shares in the capital of the
Target, pursuant  to the terms and conditions of the Acquisition Documents.




"Acquisition Documents" means that certain Combination Agreement, dated as of
August 1, 2005, among the Guarantor, 0731297 B.C. Ltd., and the Target,
including the Plan of Arrangement attached thereto.




"Acquisition Effective Date" means the effective date of the Acquisition.




"Administrative Agent" means Citibank, N.A., Canadian branch, in its capacity as
administrative agent for the Lenders hereunder.  




"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.




"Applicable Rate" means, for any day, with respect to any Loan, or with respect
to the Facility Fees or the Utilization Fees payable hereunder, as the case may
be, the applicable rate per annum (expressed in bps) set forth in the Pricing
Schedule under the caption "Canadian Prime Rate Loans Spread", "Acceptance Fees
for Bankers’ Acceptances", "Facility Fee Rate" or "Utilization Fee Rate", as the
case may be.




"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.




"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.





2534129_10

-1-




--------------------------------------------------------------------------------







"BA Discount Rate" means:  




(a)

in relation to a Bankers’ Acceptance accepted by a Schedule I Lender, the CDOR
Rate;




(b)

in relation to a Bankers’ Acceptance accepted by a Schedule II Lender or
Schedule III Lender, the lesser of:




(i)

the Discount Rate then applicable to bankers’ acceptances accepted by such
Schedule II Lender or Schedule III Lender; and




(ii)

the CDOR Rate plus 0.10% per annum,




provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in (i) above; and




(c)

in relation to a BA Equivalent Loan:




(i)

made by a Schedule I Lender, the CDOR Rate;




(ii)

made by a Schedule II Lender or Schedule III Lender, the rate determined in
accordance with subparagraph (b) of this definition; and




(iii)

made by any other Lender, the CDOR Rate plus 0.10% per annum.




"BA Equivalent Loan" means, in relation to a Bankers’ Acceptance Borrowing, a
loan made by a Non-Acceptance Lender as provided in Sections 2.05(k) and (l) as
part of such Borrowing.




"Bankers’ Acceptance" means (a) a draft in Canadian Dollars drawn by the
Borrower, accepted by a Lender and issued for value pursuant to this Agreement,
or (b) when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing (other than BA Equivalent Loans
comprising a part of the same Borrowing) constitute an obligation of the
Borrower to repay such draft and for purposes hereof shall be deemed an
obligation owed to the Lender that accepted such draft.




"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.




"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.




"Borrower" means 1197774 Alberta ULC, an Alberta unlimited liability
corporation, and its permitted successors and assigns.




"Borrower Obligations" means, without duplication, the collective reference to
all amounts owing by the Borrower pursuant to this Agreement and the other
Guaranteed Documents, including, the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Borrower (including,
interest accruing at the then applicable rate provided in this Agreement after
the maturity of the Loans and interest accruing at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like





2534129_10

-2-




--------------------------------------------------------------------------------







proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Guaranteed
Creditors, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with the Guaranteed Documents, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, all fees and disbursements of counsel to the Guaranteed
Creditors that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).




"Borrowing" means Loans of the same Type, made, converted or continued on the
same date.




"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.




"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Calgary, Alberta and Toronto, Ontario are authorized
or required by law to remain closed.




"Canadian Dollar Amount" means, when used in reference to any amount set forth
in US Dollars, the equivalent amount in Canadian Dollars, calculated using the
exchange rate offered by the Administrative Agent at 9:00 am (Toronto time) on
the Effective Date for the purchase of Canadian Dollars.  




"Canadian Dollars" and "Cdn.$" mean the lawful money of Canada.




"Canadian Prime Rate" means, for any day, the greater of:




(a)

the rate of interest per annum (expressed on the basis of a year of 365 days)
established from time to time by the Administrative Agent as the reference rate
of interest for the determination of interest rates that the Administrative
Agent will charge to customers of varying degrees of creditworthiness in Canada
for Canadian Dollar demand loans in Canada; and




(b)

the rate of interest per annum (expressed on the basis of a year of 365 days)
equal to the average annual yield rate for one month Canadian Dollar bankers’
acceptances which rate is shown on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Limited (or any successor
thereto or Affiliate thereof) at 10:00 a.m. (Toronto time) on such day or, if
such day is not a Business Day, on the immediately preceding Business Day, plus
1.00% per annum;




provided that, if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the "Canadian Prime Rate" shall be the rate specified in clause (a) above.  When
"Canadian Prime Rate" is used in reference to any Loan or Borrowing, it refers
to whether such Loan or the Loans comprising such Borrowing are bearing interest
at a rate determined by reference to the Canadian Prime Rate.




"Canadian Resident Lender" means a Lender that is at the relevant time (a)
resident in Canada for the purpose of the Income Tax Act (Canada) or (b) an
“authorized foreign bank” as defined in subsection 248(1) of the Income Tax Act
(Canada) and which will receive or credit all amounts paid or credited to the
Lender in respect of any obligation of the Borrower hereunder in respect of its
"Canadian banking business" for the purposes of subsection 212(13.3) of the
Income Tax Act (Canada).








2534129_10

-3-




--------------------------------------------------------------------------------







"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.




"CDOR Rate" means, on any date on which Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest (expressed on the basis of a
year of 365 days) which is the rate determined as being the arithmetic average
of the annual yield rates applicable to Canadian Dollar bankers’ acceptances
having identical issue and comparable maturity dates as the Bankers’ Acceptances
proposed to be issued by the Borrower displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Limited (or any successor thereto or Affiliate thereof) as at
approximately 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate); provided,
however, if such a rate does not appear on such CDOR Page, then the CDOR Rate,
on any day, shall be the Discount Rate quoted by the Administrative Agent
(determined as of 10:00 a.m. (Toronto time) on such day) which would be
applicable in respect of an issue of bankers’ acceptances in a comparable amount
and with comparable maturity dates to the Bankers’ Acceptances proposed to be
issued by the Borrower on such day, or if such day is not a Business Day, then
on the immediately preceding Business Day.




"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Guarantor; (b)
during any period of twelve consecutive calendar months, individuals who were
directors of the Guarantor on the first day of such period shall cease to
constitute a majority of the board of directors of the Guarantor; (c) the
Borrower shall cease to be a wholly-owned Consolidated Subsidiary of the
Guarantor; or (d) after the Acquisition, the Target shall cease to be a
wholly-owned Consolidated Subsidiary of the Guarantor.




"Change in Law" means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.




"Closing Date" means the date of this Agreement.




"Code" means the Internal Revenue Code of 1986, as amended from time to time.




"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate amount
of such Lender's Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender's Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable, as such obligation may be
reduced or increased pursuant to this Agreement.  





2534129_10

-4-




--------------------------------------------------------------------------------







The initial aggregate amount of the Lenders' Commitments is the Canadian Dollar
Amount of US$2,250,000,000.




"Consolidated Assets" means the total amount of assets appearing on the
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries,
prepared in accordance with GAAP as of the date of the most recent regularly
prepared consolidated financial statements prior to the taking of any action for
the purposes of which the determination is being made.




"Consolidated Indebtedness" of any Person means at any date the sum (without
duplication) of (i) the Indebtedness of such Person and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date plus (ii) the
excess (if any) of the Trust Preferred Securities of such Person over 10% of the
Consolidated Total Capitalization of such Person at such date.




"Consolidated Net Income" means, for any period, the net income of the Guarantor
and its Consolidated Subsidiaries before extraordinary items, determined on a
consolidated basis for such period.




"Consolidated Net Tangible Assets" means, at the date of any determination
thereof, the total amount of assets of the Guarantor and its Consolidated
Subsidiaries after deducting therefrom: (a) all current liabilities, excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed and (ii) current maturities of
long-term debt and preferred stock; (b) all reserves for depreciation and other
asset valuation reserves but excluding reserves for deferred federal income
taxes arising from accelerated depreciation or otherwise; (c) all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangible assets carried as an asset; and (d) all appropriate
adjustments on account of minority interests of other Persons holding common
stock in any Consolidated Subsidiary; all as set forth, or on a pro forma basis
would be set forth, on a consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.




"Consolidated Net Worth" of any Person means at any date of determination, the
sum (without duplication) of (i) the amount of consolidated stockholders' equity
of such Person and its Consolidated Subsidiaries as of such date, determined in
accordance with GAAP (provided, that there shall be excluded, without
duplication, from such determination (to the extent otherwise included therein)
the amount of accumulated other comprehensive loss or gain as of such date),
plus (ii) the amount of the Trust Preferred Securities of such Person (provided,
that the amount of the Trust Preferred Securities added pursuant to this clause
(ii) shall not exceed 10% of Consolidated Total Capitalization of such Person at
such date).




"Consolidated Subsidiary" of any Person means at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; provided, however, that for purposes of this Agreement,
"Consolidated Subsidiary" shall not include KMP.




"Consolidated Total Capitalization" of any Person means at any date the sum of
Consolidated Indebtedness of such Person and Consolidated Net Worth of such
Person, each determined as of such date.




"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 "Controlling" and "Controlled" have meanings correlative thereto.





2534129_10

-5-




--------------------------------------------------------------------------------







"Credit Exposure" means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans at such time (for certainty,
the principal amount of any outstanding Bankers’ Acceptances or BA Equivalent
Loans shall be the amount payable on the maturity thereof).




"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.




"Discount Proceeds" means the net cash proceeds to the Borrower from the sale
and acceptance of a Bankers’ Acceptance pursuant hereto or, in the case of BA
Equivalent Loans, the amount of a BA Equivalent Loan at the BA Discount Rate, in
any case, before deduction or payment of the fees to be paid to the Lenders
under Section 2.05(b).




"Discount Rate" means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.




"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).  




"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.




"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.




"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.




"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.




"ERISA Group" means the Guarantor, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Guarantor or any
Subsidiary, are treated as a single employer under Section 414 of the Code.




"Event of Default" has the meaning assigned to such term in Article VII.





2534129_10

-6-




--------------------------------------------------------------------------------







"Excluded Taxes" means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its overall capital or net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized, in which its
principal office is located or in which it carries on business, or, in the case
of any Lender, in which its applicable lending office is located, and (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.15), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), or is attributable to
such Lender’s failure or inability to qualify as a Canadian Resident Lender from
time to time, or is attributable to such Foreign Lender's failure to comply with
Section 2.13(e), except to the extent that such Foreign Lender's assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.13(a).




"Existing Facilities" means the Existing KMI Facility and the Existing Terasen
Facilities.




"Existing KMI Facility" means that certain $800,000,000 Five-Year Credit
Agreement, dated as of August 5, 2005, among the Guarantor, as borrower, the
lenders party thereto, Citibank, N.A., as administrative agent, and the other
agents party thereto, as replaced, amended or modified but not increased.




"Existing Terasen Facilities" means the credit facilities of the Target and its
subsidiaries set forth on Schedule 1.01-B.




"Facility Fee" has the meaning assigned to such term in Section 2.10(a).




"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  




"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Guarantor.




"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, Canada and each Province and Territory thereof shall be deemed
to constitute a single jurisdiction.




"GAAP" means generally accepted accounting principles in the United States of
America.




"Governmental Authority" means the government of the United States of America or
Canada, or any other nation, Province or political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.








2534129_10

-7-




--------------------------------------------------------------------------------







"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.




"Guaranteed Creditors" means the collective reference to the Administrative
Agent and the Lenders.




"Guaranteed Documents" means the collective reference to this Agreement, any
Bankers’ Acceptances issued pursuant to Section 2.05, and any notes issued
pursuant to Section 2.08(f), as each such agreement may be amended, supplemented
or otherwise modified from time to time as permitted hereby, and any and all
instruments, certificates, or other agreements delivered in connection with the
foregoing.




"Guarantor" means Kinder Morgan, Inc., a Kansas corporation.




"Guarantor Obligations" means with respect to the Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of the Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement).




"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.




"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services or any other similar obligation upon which
interest changes are customarily paid (excluding trade accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Borrower or any Subsidiary shall be the
subject of a Guarantee by one or





2534129_10

-8-




--------------------------------------------------------------------------------







more Subsidiaries or by the Borrower, as the case may be, the aggregate amount
of the outstanding Indebtedness of the Borrower and the Subsidiaries in respect
thereof shall be determined by reference to the primary Indebtedness so
guaranteed, and without duplication by reason of the existence of any such
Guarantee), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.




"Indemnified Taxes" means Taxes other than Excluded Taxes.




"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Guarantor that is not guaranteed by any other Person or subject to any
other credit enhancement.




"Information" has the meaning assigned to such term in Section 2.16.




"Initial Lenders" means, collectively, Citibank, N.A., Canadian branch and
Merrill Lynch Capital Canada Inc.




"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.




"Interest Payment Date" means, with respect to any Canadian Prime Rate Loan, the
last day of each month.




"Interest Period" means, with respect to each Bankers’ Acceptance Borrowing, the
period of one, two, three or six months, as the Borrower may elect, subject to
market availability as determined by the Lenders (or, subject to the agreement
of the Lenders, a longer or shorter period); provided, that, in each case, (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, (c) the last day of each
Interest Period shall also be the first day of the next Interest Period, whether
with respect to the same or another Loan, and (d) the last day of all Interest
Periods for Loans outstanding shall expire on or prior to the Maturity Date.
 For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.




"KMP" means Kinder Morgan Energy Partners, L.P., a Delaware limited partnership,
and its subsidiaries and Controlled Affiliates.




"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  




"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a





2534129_10

-9-




--------------------------------------------------------------------------------







vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.




"Loan" means a Canadian Prime Rate Loan, Bankers’ Acceptance Loan or BA
Equivalent Loan outstanding hereunder.




"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Guarantor and the Subsidiaries taken as a whole, (b) the ability of the
Borrower or the Guarantor to perform any of its obligations under this Agreement
or (c) the rights of or benefits available to the Lenders under any material
provision of this Agreement.




"Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Guarantor and its Consolidated Subsidiaries in an aggregate principal amount
exceeding US$100,000,000.  For purposes of determining Material Indebtedness,
the "principal amount" of the obligations of the Guarantor or any Consolidated
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Guarantor or
such Consolidated Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.




"Material Subsidiary" means any Consolidated Subsidiary the consolidated assets
of which constitute 10% or more of Consolidated Assets.




"Maturity Date" means the date that is 364 days after the Closing Date.




"Minority Interest" means, with respect to any Person (other than KMP) the
accounts of which are consolidated with the Guarantor, the aggregate amount of
the Equity Interests of such Person in any corporation, limited liability
company, partnership, association or other entity of which securities or other
ownership interests representing 50% or less of the equity or 50% or less of the
ordinary voting power or, in the case of a partnership, 50% or less of the
general partnership interests are, as of such date, owned, controlled or held by
such Person.




"Moody's" means Moody's Investors Service, Inc.




"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.




"Non-Acceptance Lender" means a Lender who, by notice in writing to the
Administrative Agent, elects from time to time to make BA Equivalent Loans in
lieu of accepting Bankers’ Acceptances.




"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.




“Outstanding BAs Collateral” has the meaning set forth in Section 2.05(e).




"Participant" has the meaning set forth in Section 9.04.








2534129_10

-10-




--------------------------------------------------------------------------------







"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).




"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.




"Permitted Encumbrances" means:




(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;




(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;




(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;




(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;




(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;




(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Guarantor or any Subsidiary;




(g) any interest or title of a lessor in property subject to any Capital Lease
Obligation or operating lease which, in each case, is permitted under this
Agreement; and




(h) Liens in favor of collecting or payor banks resulting from a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Guarantor or any Subsidiary on deposit with or in possession of such bank;




provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness, except as provided in clause (g) above.




"Person" means any natural person, corporation, limited liability company,
unlimited liability corporation, trust, joint venture, association, company (or
any other body corporate), partnership, Governmental Authority or other entity.




"Plan"  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Guarantor or any member of
the ERISA Group is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.  








2534129_10

-11-




--------------------------------------------------------------------------------







"Power of Attorney" means a power of attorney provided by the Borrower to a
Lender with respect to Bankers’ Acceptances in accordance with and pursuant to
Section 2.05(d) hereof.




"Pricing Schedule" means the schedule attached hereto as Schedule 1.01 and
identified as such.




"Projections" has the meaning assigned to such term in Section 2.16.




"Register" has the meaning set forth in Section 9.04.




"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.




"Required Lenders" means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments hereunder.




"Responsible Officer"  means the Chairman, Vice Chairman, President, any Vice
President, Chief Executive Officer, Chief Financial Officer, Controller or
Treasurer of the Guarantor.




"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.




"Schedule I Lender" means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).




"Schedule II Lender" means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).




"Schedule III Lender" means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).




"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.




"Subsidiary" means any subsidiary of the Guarantor.




"Successful Syndication" has the meaning assigned to such term in the Commitment
Letter, dated as of the date hereof, among the Guarantor, the Administrative
Agent, the Initial Lenders, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.




"Target" means Terasen Inc., a corporation subsisting under the laws of British
Columbia.  





2534129_10

-12-




--------------------------------------------------------------------------------







"Target Asset Sale" means the sale or disposition of all or substantially all of
the assets of the Target.




"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.




"Transactions" means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the Acquisition.




"Trust Preferred Securities" means, with respect to the Guarantor, (a)
mandatorily redeemable capital trust securities of trusts which are Consolidated
Subsidiaries and the subordinated debentures of the Guarantor in which the
proceeds of the issuance of such capital trust securities are invested,
including, US$283,600,000 of such securities outstanding as of the Acquisition
Effective Date, and (b) mandatorily redeemable capital securities which are
subordinated debentures of the Consolidated Subsidiary in which the proceeds of
the issuance of such capital securities are invested, including, US$125,000,000
of such securities outstanding as of the Acquisition Effective Date.




"Type", when used in reference to (a) any Loan refers to whether such Loan is a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan or a BA Equivalent Loan or
(b) any Borrowing, refers to whether such Borrowing, is, (i) in the case of a
Canadian Prime Rate Borrowing, comprised of Canadian Prime Rate Loans or (ii) in
the case of a Bankers’ Acceptance Borrowing, comprised of Bankers’ Acceptance
Loans, BA Equivalent Loans or a combination thereof.




"US Dollars" or "US$" refers to lawful money of the United States of America.




"Utilization Fee" has the meaning assigned to such term in Section 2.10(b).




SECTION 1.02

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a "Canadian Prime Rate Loan").
 Borrowings also may be classified and referred to by Type (e.g., a "Canadian
Prime Rate Borrowing").







SECTION 1.03

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding mascu­line, feminine and
neuter forms.  The words "include", "includes" and "including" shall be deemed
to be followed by the phrase "without limitation".  The word "will" shall be
construed to have the same meaning and effect as the word "shall".  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  




SECTION 1.04

Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests





2534129_10

-13-




--------------------------------------------------------------------------------







an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.




ARTICLE II

The Credits




SECTION 2.01

Commitments.  Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans in Canadian Dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender's Credit Exposure exceeding such Lender's Commitment
or (b) the sum of the total Credit Exposures exceeding the total Commitments.
 Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.




SECTION 2.02

Loans and Borrowings.




(a)

Each Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.




(b)

At the election of the Borrower in accordance with the terms hereof, each
Canadian Prime Rate Borrowing shall be comprised entirely of Canadian Prime Rate
Loans and each Bankers’ Acceptance Borrowing  shall be comprised entirely of
Bankers’ Acceptances Loans, except that any Loan with respect to each such
Bankers’ Acceptance Borrowing made by a Non-Acceptance Lender shall be a BA
Equivalent Loan.  




(c)

At the time that each Canadian Prime Rate Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$1,000,000; provided that a Canadian Prime Rate Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments.  Bankers’ Acceptances shall be issued in an aggregate amount
that is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000.
 Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of twelve different
maturities of Bankers’ Acceptances outstanding.  




(d)

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the Maturity
Date.




SECTION 2.03

Requests for Borrowings.  To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a Bankers’
Acceptance Borrowing, not later than 10:00 a.m., Calgary time, two Business Days
prior to the date of the proposed Borrowing or (b) in the case of a Canadian
Prime Rate Borrowing, not later than 10:00 a.m., Calgary time, one Business Day
prior to the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of





2534129_10

-14-




--------------------------------------------------------------------------------







a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:  




(i)

the aggregate amount of the requested Borrowing;




(ii)

the date of such Borrowing, which shall be a Business Day;




(iii)

whether such Borrowing is to be Bankers’ Acceptance Borrowing or a Canadian
Prime Rate Borrowing;




(iv)

in the case of a Bankers’ Acceptance Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and




(v)

the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.




If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Rate Borrowing.  If no Interest Period is
specified with respect to any requested Bankers’ Acceptance Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.




SECTION 2.04

Funding of Borrowings.  




(a)

Each Lender shall make each Canadian Prime Rate Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., Toronto time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Calgary and designated by the
Borrower in the applicable Borrowing Request.




(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Canadian Prime Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to Canadian Prime Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.




SECTION 2.05

Bankers’ Acceptances.  





2534129_10

-15-




--------------------------------------------------------------------------------







(a)

Bankers’ Acceptances Borrowings.  Subject to the terms and conditions hereof, if
the Borrower has submitted a Borrowing Request or an Interest Election Request
pursuant to Section 2.03 or Section 2.06, as applicable, requesting a Bankers’
Acceptance Borrowing, Bankers’ Acceptances with respect thereto shall be drawn
and accepted and, to the extent applicable, BA Equivalent Loans shall be made,
in each case as provided in this Section 2.05.




(b)

Fees.  Upon the acceptance by a Lender of a Bankers’ Acceptance, the Borrower
shall pay to the Administrative Agent for the account of such Lender a fee in
Canadian Dollars equal to the Applicable Rate calculated on the principal amount
at maturity of such Bankers’ Acceptance and for the period of time from and
including the date of acceptance to but excluding the maturity date of such
Bankers’ Acceptance and calculated on the basis of the number of days elapsed in
a year of 365 days.




(c)

Form and Execution of Bankers’ Acceptances.  The following provisions shall
apply to each Bankers’ Acceptance hereunder:




(i)

the face amount at maturity of each draft drawn by the Borrower to be accepted
as a Bankers’ Acceptance shall be Cdn.$100,000 and integral multiples thereof;




(ii)

the term to maturity of each draft drawn by the Borrower to be accepted as a
Bankers’ Acceptance shall be the Interest Period as selected by the Borrower in
the relevant Borrowing Request or Interest Election Request, and each Bankers’
Acceptance shall be payable and mature on the last day of the Interest Period
selected by the Borrower for such Bankers’ Acceptance (which, for certainty,
pursuant to the definition of “Interest Period” shall be on or prior to the
Maturity Date);




(iii)

each draft drawn by the Borrower and presented for acceptance by a Lender shall
be drawn on the standard form of such Lender in effect at the time; provided
however, that the Administrative Agent may require the Lenders to use a generic
form of Bankers’ Acceptance, in a form satisfactory to each Lender, acting
reasonably, provided by the Administrative Agent for such purpose in place of
the Lenders’ own forms;




(iv)

subject to Section 2.05(e) below, Bankers’ Acceptances shall be signed by duly
authorized officers of the Borrower or, in the alternative, the signatures of
such officers may be mechanically reproduced in facsimile thereon and Bankers’
Acceptances bearing such facsimile signatures shall be binding on the Borrower
as if they had been manually executed and delivered by such officers on behalf
of the Borrower; notwithstanding that any Person whose manual or facsimile
signature appears on any Bankers’ Acceptance may no longer be an authorized
signatory for the Borrower on the date of issuance of a Bankers’ Acceptance,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
Bankers’ Acceptance shall be binding on the Borrower; and




(v)

in lieu of signing Bankers’ Acceptances in accordance with Section 2.05(c)(iv),
the Borrower may provide a Power of Attorney to a Lender, and for so long as a
Power of Attorney is in force with respect to a given Lender, such Lender shall
execute and deliver Bankers’ Acceptances on behalf of the Borrower in accordance
with the provisions thereof and, for certainty, all references herein to drafts
drawn by the Borrower, Bankers’ Acceptances executed by the Borrower or similar
expressions shall be deemed to include Bankers’ Acceptances executed in
accordance with a Power of Attorney, unless the context otherwise requires.








2534129_10

-16-




--------------------------------------------------------------------------------







(d)

Power of Attorney; Provision of Bankers’ Acceptances to Lenders.




(i)

Unless revoked with respect to a given Lender in accordance herewith, the
Borrower hereby appoints each Lender, acting by any authorized signatory of the
Lender in question, the attorney of the Borrower:




(A) to sign for and on behalf and in the name of the Borrower as drawer, drafts
in such Lender’s standard form (or, if applicable, generic forms required by the
Administrative Agent pursuant to Section 2.05(c)(iii) above) which are
depository bills as defined in the Depository Bills and Notes Act (Canada) (the
“DBNA”), payable to a “clearing house” (as defined in the DBNA) including The
Canadian Depository For Securities Limited or its nominee, CDS & Co. (the
“clearing house”);




(B) for drafts which are not depository bills, to sign for and on behalf and in
the name of the Borrower as drawer and to endorse on its behalf, Bankers’
Acceptances drawn on the Lender payable to the order of the Borrower or payable
to the order of such Lender;




(C) to fill in the amount, date and maturity date of such Bankers’ Acceptances;
and




(D) to deposit and/or deliver such Bankers’ Acceptances which have been accepted
by such Lender;




provided that, such acts in each case are to be undertaken by the Lender in
question strictly in accordance with instructions given to such Lender by the
Borrower as provided in this Section 2.05(d).  For certainty, signatures of any
authorized signatory of a Lender may be mechanically reproduced in facsimile on
Bankers’ Acceptances in accordance herewith and such facsimile signatures shall
be binding and effective as if they had been manually executed by such
authorized signatory of such Lender.




Instructions from the Borrower to a Lender relating to the execution,
completion, endorsement, deposit and/or delivery by that Lender on behalf of the
Borrower of Bankers’ Acceptances which the Borrower wishes to submit to the
Lender for acceptance by the Lender shall be communicated by the Borrower to the
Administrative Agent by way of a Borrowing Request or Interest Election Request,
as applicable, in accordance with this Agreement, which, in turn, shall be
communicated by the Administrative Agent, on behalf of the Borrower, to the
Lender.




The communication by the Borrower, or on behalf of the Borrower by the
Administrative Agent, to the Lender of the instructions set out in the Borrowing
Requests and Interest Election Requests referred to above shall constitute (a)
the authorization and instruction of the Borrower to the Lender to sign for and
on behalf and in the name of the Borrower as drawer the requested Bankers’
Acceptances and to complete and/or endorse Bankers’ Acceptances in accordance
with such information as set out above and (b) the request of the Borrower to
the Lender to accept such Bankers’ Acceptances and deposit the same with the
clearing house or deliver the same, as the case may be, in each case  in
accordance with this Agreement  and such instructions.  The Borrower
acknowledges that a Lender shall not be obligated to accept any such Bankers’
Acceptances except in accordance with the provisions of this Agreement.




A Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to that Lender as provided
herein if the Lender reasonably believes such instructions to be genuine.  If a
Lender accepts Bankers’ Acceptances pursuant to any such instructions, that
Lender shall confirm particulars of such instructions and advise the
Administrative Agent that it has





2534129_10

-17-




--------------------------------------------------------------------------------







complied therewith.  A Lender’s actions in compliance with such instructions,
confirmed and advised to the Administrative Agent by such notice, shall be
conclusively deemed to have been in accordance with the instructions of the
Borrower.




This Power of Attorney may be revoked by the Borrower with respect to any
particular Lender at any time upon not less than 5 Business Days’ prior written
notice served upon the Lender in question and the Administrative Agent, provided
that no such revocation shall reduce, limit or otherwise affect the obligations
of the Borrower in respect of any Bankers’ Acceptance executed, completed,
endorsed, deposited and/or delivered in accordance herewith prior to the time at
which such revocation becomes effective.




(ii)

Unless the Borrower has provided Powers of Attorney to the Lenders, to
facilitate Borrowings of Bankers’ Acceptances, the Borrower shall, upon
execution of this Agreement and thereafter from time to time as required by the
Lenders, provide to the Administrative Agent for delivery to each Lender drafts
drawn in blank by the Borrower (pre-endorsed and otherwise in fully negotiable
form, if applicable) in quantities sufficient for each Lender to fulfill its
obligations hereunder.  Any such pre-signed drafts which are delivered by the
Borrower to the Administrative Agent or a Lender shall be held in safekeeping by
the Administrative Agent or such Lender, as the case may be, with the same
degree of care as if they were the Administrative Agent’s or such Lender’s
property, and shall only be dealt with by the Lenders and the Administrative
Agent in accordance herewith.  No Lender shall be responsible or liable for its
failure to make its share of any Borrowing of Bankers’ Acceptances required
hereunder if the cause of such failure is, in whole or in part, due to the
failure of the Borrower to provide such pre-signed drafts to the Administrative
Agent (for delivery to such Lender) on a timely basis.




(iii)

By 10:00 a.m. (Calgary time) on the applicable Borrowing date, the Borrower
shall (a) either deliver to each Lender in Toronto, or, if previously delivered,
be deemed to have authorized each Lender to complete and accept, or (b) where
the Borrower has granted a subsisting Power of Attorney to the Lender, be deemed
to have authorized each such Lender to sign on behalf of the Borrower, complete
and accept, drafts drawn by the Borrower on such Lender in a principal amount at
maturity equal to such Lender’s share of the Bankers’ Acceptances specified by
the Borrower in the relevant Borrowing Request or Interest Election Request, as
the case may be, as notified to the Lenders by the Administrative Agent.




(e)

Mechanics of Issuance.




(i)

Upon receipt by the Administrative Agent of a Borrowing Request or Interest
Election Request from the Borrower requesting the issuance of Bankers’
Acceptances, the Administrative Agent shall promptly notify the Lenders thereof
and advise each Lender of the aggregate face amount of Bankers’ Acceptances to
be accepted and purchased by such Lender, the date of issue and the Interest
Period for such Loan; the apportionment among the Lenders of the face amounts of
Bankers’ Acceptances to be accepted by each Lender shall be determined by the
Administrative Agent by reference and in proportion to the respective
Commitment, as applicable, of each Lender, provided that, when such
apportionment cannot be evenly made, the Administrative Agent shall round
allocations amongst such Lenders consistent with the Administrative Agent’s
normal money market practices.




(ii)

On the date of each Bankers’ Acceptance Borrowing:








2534129_10

-18-




--------------------------------------------------------------------------------







(A) before 8:00 a.m. (Calgary time) on such date, the Administrative Agent shall
determine the CDOR Rate and shall obtain quotations from each Schedule II Lender
or Schedule III Lender of the Discount Rate then applicable to bankers’
acceptances accepted by such Schedule II Lender or Schedule III Lender in
respect of an issue of bankers’ acceptances in a comparable amount and with
comparable maturity to the Bankers’ Acceptances proposed to be issued on such
date;




(B) on or about 8:00 a.m. (Calgary time) on such date, the Administrative Agent
shall determine the BA Discount Rate applicable to each Lender and shall advise
each Lender of the BA Discount Rate applicable to it;




(C) each Lender shall complete and accept, in accordance with the Borrowing
Request or Interest Election Request delivered by the Borrower and advised by
the Administrative Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date and shall purchase such Bankers’
Acceptances for its own account at a purchase price which reflects the BA
Discount Rate applicable to such issue; and




(D) in the case of the initial making of a Bankers’ Acceptance Borrowing, each
Lender shall, for same day value on the date of such Borrowing, remit the
Discount Proceeds or advance the BA Equivalent Loan, as the case may be, payable
by such Lender (net of the acceptance fee payable to such Lender pursuant to
Section 2.05(b)) to the Administrative Agent for the account of the Borrower;
the Administrative Agent shall make such funds available to the Borrower for
same day value on such date.




(iii)

Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it for its own account.




(f)

Continuation, Conversion or Payment on Maturity.  In anticipation of the
maturity of Bankers’ Acceptances, the Borrower shall, subject to and in
accordance with the requirements hereof, do one or a combination of the
following with respect to the aggregate face amount at maturity of all such
Bankers’ Acceptances:




(i)

(A) make an Interest Election Request stating that the Borrower intends to draw
and present for acceptance on the maturity date new Bankers’ Acceptances in an
aggregate face amount up to the aggregate amount of the maturing Bankers’
Acceptances and (B) on the maturity date pay to the Administrative Agent for the
account of the Lenders an additional amount equal to the difference between the
aggregate face amount of the maturing Bankers’ Acceptances and the Discount
Proceeds of such new Bankers’ Acceptances;




(ii)

 (A) make an Interest Election Request requesting a conversion of the maturing
Bankers’ Acceptances to Canadian Prime Rate Loans and (B) on the maturity date
pay to the Administrative Agent for the account of the Lenders an amount equal
to the difference, if any, between the aggregate face amount of the maturing
Bankers’ Acceptances and the amount of such Loans into which conversion is
requested; or




(iii)

on the maturity date of the maturing Bankers’ Acceptances, pay to the
Administrative Agent for the account of the Lenders an amount equal to the
aggregate face amount of such Bankers’ Acceptances.








2534129_10

-19-




--------------------------------------------------------------------------------







If the Borrower fails to make an Interest Election Request or make such payments
on maturity, the Administrative Agent shall effect a conversion into a Canadian
Prime Rate Loan of the entire amount of such maturing Bankers’ Acceptances as if
an Interest Election Request had been made by the Borrower to that effect.




(g)

Restriction on Continuations and Conversions.  Subject to the other provisions
hereof, conversions and continuations of Bankers’ Acceptances may only occur on
the maturity date thereof.




(h)

Continuations.  In order to satisfy the continuing liability of the Borrower to
a Lender for the face amount of maturing Bankers’ Acceptances accepted by such
Lender, the Lender shall receive and retain for its own account the Discount
Proceeds of new Bankers’ Acceptances issued on a continuation, and the Borrower
shall on the maturity date of the Bankers’ Acceptances being continued pay to
the Administrative Agent for the account of the Lenders an amount equal to the
difference between the face amount of the maturing Bankers’ Acceptances and the
Discount Proceeds from the new Bankers’ Acceptances together with the acceptance
fees to which the Lenders are entitled pursuant to Section 2.05(b).




(i)

Conversion into Bankers’ Acceptances.  In respect of conversions into Bankers’
Acceptances, in order to satisfy the continuing liability of the Borrower to the
Lenders for the amount of the converted Loan, each Lender shall receive and
retain for its own account the Discount Proceeds of the Bankers’ Acceptances
issued upon such conversion, and the Borrower shall on the conversion date pay
to the Administrative Agent for the account of the Lenders an amount equal to
the difference between the principal amount of the converted Loan and the
aggregate Discount Proceeds from the Bankers’ Acceptances issued on such
conversion, together with the acceptance fees to which the Lenders are entitled
pursuant to Section 2.05(b).




(j)

Conversion from Bankers’ Acceptances.  In order to satisfy the continuing
liability of the Borrower to the Lenders for an amount equal to the aggregate
face amount of the maturing Bankers’ Acceptances converted to another Type of
Loan, the Administrative Agent shall record the obligation of the Borrower to
the Lenders as a Loan of the Type into which such continuing liability has been
converted.




(k)

BA Equivalent Loans.  Notwithstanding the foregoing provisions of this Section
2.05, a Non-Acceptance Lender shall, in lieu of accepting Bankers’ Acceptances,
make a BA Equivalent Loan.  The amount of each BA Equivalent Loan shall be equal
to the Discount Proceeds which would be realized from a hypothetical sale of
those Bankers’ Acceptances which, but for this Section, such Lender would
otherwise be required to accept as part of such a Bankers’ Acceptance Borrowing.
 To determine the amount of such Discount Proceeds, the hypothetical sale shall
be deemed to take place at the BA Discount Rate for such Loan.  Any BA
Equivalent Loan shall be made on the relevant Borrowing date and shall remain
outstanding for the term of the relevant Bankers’ Acceptances.  Concurrent with
the making of a BA Equivalent Loan, a Non-Acceptance Lender shall be entitled to
deduct therefrom an amount equal to the acceptance fee which, but for this
Section, such Lender would otherwise be entitled to receive as part of such
Loan.  Subject to Section 2.05(f), upon the maturity date for such Bankers’
Acceptances, the Borrower shall pay to each Non-Acceptance Lender an amount
equal to the face amount at maturity of the Bankers’ Acceptances which, but for
this Section, such Lender would otherwise be required to accept as part of such
a Bankers’ Acceptance Borrowing as repayment of the amount of its BA Equivalent
Loan including payment of the interest accrued and payable thereon to such
maturity date.  All references herein to “Loans” and “Bankers’ Acceptances”
shall, unless otherwise expressly provided herein or unless the context
otherwise requires, be deemed to include BA Equivalent Loans made by a
Non-Acceptance Lender as part of a Bankers’ Acceptance Borrowing.





2534129_10

-20-




--------------------------------------------------------------------------------







(l)

Termination of Bankers’ Acceptances.  If at any time a Lender ceases to accept
bankers’ acceptances in the ordinary course of its business, such Lender shall
be deemed to be a Non-Acceptance Lender and shall make BA Equivalent Loans in
lieu of accepting Bankers’ Acceptances under this Agreement.




SECTION 2.06

Interest Elections.  




(a)

Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Bankers’ Acceptance Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
 Thereafter, the Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Bankers’ Acceptance
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
 The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 Notwithstanding anything to the contrary contained herein, conversion of
Bankers’ Acceptances may only occur on the last day of the Interest Period
applicable thereto.




(b)

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.




(c)

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:




(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);




(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;




(iii)

whether the resulting Borrowing is to be a Canadian Prime Rate Borrowing or a
Bankers’ Acceptance Borrowing; and




(iv)

if the resulting Borrowing is a Bankers’ Acceptance Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".




If any such Interest Election Request requests a Bankers’ Acceptance Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.




(d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender's
portion of each resulting Borrowing.





2534129_10

-21-




--------------------------------------------------------------------------------







(e)

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Bankers’ Acceptance Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Canadian
Prime Rate Borrowing pursuant to Section 2.05(f).  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, no outstanding
Borrowing may be converted to or continued as a Bankers’ Acceptance Borrowing.




SECTION 2.07

Termination and Reduction of Commitments.  




(a)

Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  




(b)

The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of Cdn.$1,000,000 and not less than
Cdn.$5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the sum of the Credit Exposures would exceed the
total Commitments.




(c)

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.




(d)

The Commitments shall automatically terminate on the date a Change in Control
occurs.




(e)

In the event that the Guarantor, the Borrower or any of the Borrower’s
subsidiaries completes a capital markets financing in connection with the
Acquisition or otherwise, the Commitments shall be permanently reduced or
terminated as provided in Section 2.09(b).  




SECTION 2.08

Repayment of Loans; Evidence of Debt.  




(a)

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender (i) the then unpaid principal amount of each Loan
on the Maturity Date and (ii) the face amount of each Bankers’ Acceptance on the
maturity date thereof pursuant to Section 2.05.




(b)

On the date that a Change in Control occurs, the Borrower shall repay the
outstanding principal amount of the Loans and all other amounts outstanding
hereunder and if on such date Bankers’ Acceptances are outstanding, fully cash
collateralize such Bankers’ Acceptances in accordance with Section 2.09(f).








2534129_10

-22-




--------------------------------------------------------------------------------







(c)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.




(d)

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.




(e)

The entries made in the accounts maintained pursuant to paragraph (c) or (d) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.




(f)

Any Lender may request that Canadian Prime Rate Loans made by it be evidenced by
a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).




SECTION 2.09

Prepayment of Loans and Mandatory Commitment Reductions.  




(a)

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section.




(b)

In the event that the Guarantor, the Borrower or any of the Borrower’s
subsidiaries consummates a capital markets financing (i) in connection with the
Acquisition, the Commitments shall be terminated in full automatically on the
date such capital markets financing is consummated or (ii) other than in
connection with the Acquisition, the Commitments shall be permanently reduced or
terminated automatically on the date such capital markets financing is
consummated by an amount equal to the net proceeds of such financing.  




(c)

If at any time the aggregate outstanding principal amount of the Credit
Exposures exceeds the sum of the total Commitments, including as a result of a
reduction or termination of the Commitments pursuant to Section 2.09(b), the
Borrower shall (i) immediately prepay the Loans in an amount equal to such
excess and, (ii) to the extent after prepayment of all Loans other than Bankers’
Acceptance Loans outstanding on such date, such Credit Exposures continue to
exceed the total Commitments, fully cash collateralize the Bankers’ Acceptances
outstanding on such date in accordance with Section 2.09(f).  Each prepayment of
Loans pursuant to this Section 2.09 shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment.




(d)

The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 11:00 a.m., Calgary time,
three Business Days before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment





2534129_10

-23-




--------------------------------------------------------------------------------







date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.




(e)

Unless repaid on the maturity date thereof, Bankers’ Acceptances may only be
prepaid by the full cash collateralization with the Administrative Agent of the
face amount payable on the maturity thereof.  With respect to any repayment of
unmatured Bankers’ Acceptances pursuant to this Section 2.09 or otherwise
hereunder, it is agreed that the Borrower shall provide for the funding in full
of the unmatured Bankers’ Acceptances to be repaid by paying to and depositing
with the Administrative Agent cash collateral for each such unmatured Bankers’
Acceptances equal to the face amount payable at maturity thereof.  The
Administrative Agent shall hold such cash collateral in an interest bearing cash
collateral account at rates prevailing at the time of deposit for similar
accounts with the Administrative Agent; such cash collateral, such cash
collateral account, any accounts receivable, claims, instruments or securities
evidencing or relating to the foregoing, and any proceeds of any of the
foregoing (collectively, the “Outstanding BAs Collateral”) shall be assigned to
the Administrative Agent as security for the obligations of the Borrower in
relation to such Bankers’ Acceptances and the security interest of the
Administrative Agent created in such Outstanding BAs Collateral shall rank in
priority to all other security interests and adverse claims against such
Outstanding BAs Collateral.  Such Outstanding BAs Collateral shall be applied to
satisfy the obligations of the Borrower for such Bankers’ Acceptances as they
mature, and the Administrative Agent is hereby irrevocably directed by the
Borrower to apply any such Outstanding BAs Collateral to such maturing Bankers’
Acceptances.  The Outstanding BAs Collateral created herein shall not be
released to the Borrower without the consent of the Lenders; however, interest
on such deposited amounts shall be for the account of the Borrower and may be
withdrawn by the Borrower so long as no Default or Event of Default is then
continuing.  If, after maturity of the Bankers’ Acceptances for which such
Outstanding BAs Collateral is held and application by the Administrative Agent
of the Outstanding BAs Collateral to satisfy the obligations of the Borrower
hereunder with respect to the Bankers’ Acceptances being repaid, any interest or
other proceeds of the Outstanding BAs Collateral remains, such interest or other
proceeds shall be promptly paid and transferred by the Administrative Agent to
the Borrower so long as no Default or Event of Default is then continuing.




SECTION 2.10

Fees.  




(a)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”), which shall accrue at the Applicable
Rate on the daily amount of the Commitment of such Lender, whether used or
unused, during the period from and including the Effective Date to but excluding
the Maturity Date (provided that, if such Lender continues to have any Credit
Exposure after its Commitment terminates, then such Facility Fee shall continue
to accrue on the daily amount of such Lender's Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Credit Exposure).  Accrued Facility Fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing December 31, 2005 and on the date the Loans
are paid in full.  All Facility Fees shall be computed on the basis of a year of
365 or 366 days, as the case may be, and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).  








2534129_10

-24-




--------------------------------------------------------------------------------







(b)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender at all times when the aggregate outstanding principal amount of the Loans
is greater than 50% of the Commitments a utilization fee (the “Utilization Fee”)
computed at the Applicable Rate on the daily amount of the Credit Exposure of
such Lender.  Accrued Utilization Fees shall be payable in arrears on the last
day of March, June, September and December of each year, commencing December 31,
2005, and on the date the Loans are paid in full.  All Utilization Fees shall be
computed on the basis of a year of 365 or 366 days, as the case may be, and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  




(c)

The Borrower agrees to pay to the Administrative Agent for the account of the
Lenders acceptance fees for the Bankers’ Acceptances pursuant to Section
2.05(b).




(d)

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.




(e)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Facility Fees, Utilization Fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.




SECTION 2.11

Interest.  




(a)

The Loans comprising each Canadian Prime Rate Borrowing shall bear interest at
the Canadian Prime Rate plus the Applicable Rate.  




(b)

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to Canadian Prime Rate Loans as provided in paragraph (a) of this
Section.




(c)

Accrued interest on each Canadian Prime Rate Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (b) of
this Section shall be payable on demand, and (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Canadian Prime Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.




(d)

All interest hereunder shall be computed on the basis of a year of 365 days and
shall be payable in arrears for the actual number of days elapsed (including the
first day but excluding the last day).  




(e)

Whenever a rate of interest or other rate per annum hereunder is calculated on
the basis of a year (the “deemed year”) which contains fewer days than the
actual number of days in the calendar year of calculation, such rate of interest
or other rate shall be expressed as a yearly rate for purposes of the Interest
Act (Canada) by multiplying such rate of interest or other rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year.








2534129_10

-25-




--------------------------------------------------------------------------------







SECTION 2.12

Increased Costs; BA Market Disruption.  




(a)

If any Change in Law shall:




(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or




(ii)

impose on any Lender any other condition affecting this Agreement or Loans made
by such Lender;




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main­taining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.




(b)

If any Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender's
capital or on the capital of such Lender's holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender, to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.




(c)

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.  




(d)

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.




(e)

If the Administrative Agent (acting reasonably) makes a determination, which
determination shall be conclusive and binding upon the Borrower, and notifies
the Borrower that (x) there no longer exists an active market for bankers’
acceptances accepted by the Lenders, or (y) the BA Discount Rate does not
accurately reflect the discount rate which would be applicable to a sale of
Bankers’ Acceptances in the market, then:




(i)

the right of the Borrower to request Bankers’ Acceptances or BA Equivalent Loans
from any Lender shall be suspended until the Administrative Agent determines
that the circumstances causing such suspension no longer exist, and so notifies
the Borrower;








2534129_10

-26-




--------------------------------------------------------------------------------







(ii)

any outstanding Borrowing Request or Interest Election Request, as applicable,
requesting a Borrowing, or the continuance or conversion of a Borrowing, by way
of Bankers’ Acceptances or BA Equivalent Loans shall be deemed to be a Borrowing
Request or Interest Election Request, as applicable, requesting such Borrowing
by way of a Canadian Prime Rate Borrowing.




The Administrative Agent shall promptly notify the Borrower and the Lenders of
any suspension of the Borrower’s right to request the Bankers’ Acceptances or BA
Equivalent Loans and of any termination of such suspension.




SECTION 2.13

Taxes.  




(a)

Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or a Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.  




(b)

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.




(c)

The Borrower shall indemnify the Administrative Agent and each Lender, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  




(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.




(e)

As of the Closing Date each Lender, and upon becoming a Lender (unless an Event
of Default has occurred and is continuing), each assignee of a Lender, severally
and not jointly, represents to the Borrower that it is a Canadian Resident
Lender and agrees to promptly notify the Borrower if at any time thereafter it
is not a Canadian Resident Lender.




(f)

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such





2534129_10

-27-




--------------------------------------------------------------------------------







properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.




(g)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.13, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.13 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.




SECTION 2.14

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  




(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.12 or 2.13, or otherwise) prior to 12:00 noon, Toronto time, on the date when
due, in Canadian Dollars in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 123
Front St. West, Suite 1100, Toronto, On M5J 2M3, except that payments pursuant
to Sections 2.12, 2.13 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Canadian Dollars.




(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees, including acceptance fees for Bankers’ Acceptances, then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal, including reimbursement obligations in respect of Bankers’
Acceptances, then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.




(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such





2534129_10

-28-




--------------------------------------------------------------------------------







recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.




(d)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Canadian Prime Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.




(e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.04(b) or 2.14(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.




SECTION 2.15

Mitigation Obligations; Replacement of Lenders.  If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unrea­sonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.13, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




SECTION 2.16

Post-Closing Syndication.  If on or before March 31, 2006, all Loans have not
been repaid in full, all Commitments have not been permanently terminated or
there are Bankers’ Acceptances outstanding, the Administrative Agent and the
Initial Lenders may, and upon request of the Lenders shall, use commercially
reasonable efforts to syndicate a portion of the Commitments and Loans to a
group of ten or fewer financial institutions, identified by the Administrative
Agent, the Initial





2534129_10

-29-




--------------------------------------------------------------------------------







Lenders, or their Affiliates, in consultation with the Guarantor.  Such
syndication efforts may be initiated on or after March 1, 2006, and the
Guarantor agrees actively to assist the Administrative Agent and the Initial
Lenders in completing a syndication satisfactory to the Lenders and the
Guarantor.  Such assistance shall include (a) the Guarantor using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from its existing lending relationships, (b) direct contact between its senior
management and advisors, its Subsidiaries and the proposed Lenders, (c)
assistance in the preparation of a Confidential Information Memorandum and other
marketing materials to be used in connection with the syndication and (d) the
hosting, with the Administrative Agent and the Initial Lenders, of one or more
meetings of prospective Lenders.  From March 1, 2006, until the earlier of (a)
the achievement by the Administrative Agent and the Initial Lenders of a
Successful Syndication or (b) the repayment of all Borrowings and the
termination of all Commitments, there shall be no competing offering, placement
or arrangement of any debt securities or any financing in the bank syndication
market by or on behalf of the Guarantor, the Borrower, or the subsidiaries of
the Borrower, other than (i) commercial paper issuances backstopped by the
Existing Facilities, (ii) bond issuances or other capital markets financings in
connection with the Acquisition, (iii) borrowings under the Existing Facilities,
(iv) capital market debt issuances (but not bank syndication market financings)
by the Target and its subsidiaries to replace existing indebtedness of the
Target or any subsidiary of the Target and (v) the syndication hereof; provided,
that the Guarantor agrees that no Subsidiary or Affiliate of the Guarantor other
than the Borrower or a subsidiary of the Borrower shall enter into a bond
issuance or other capital markets financing in connection with the financing of
the Acquisition.  Furthermore, from the Closing Date until the earlier of (a)
February 28, 2005, or (b) the repayment of all Borrowings and termination of all
Commitments, there shall be no competing offering, placement or arrangement of
any financing in the bank syndication market by or on behalf of the Guarantor,
the Borrower, or the subsidiaries of the Borrower, other than (i) increases in
the amount of the loans and commitments under the Existing Facilities to the
extent, but only to the extent, such increases are expressly allowed by the
terms and conditions of the applicable Existing Facility without a vote of
requisite lenders under the applicable Existing Facility, (ii) amendments,
modifications, refinancings or replacements of the Existing Facilities but not
increases (except as allowed by clause (i) of this sentence) thereof, (iii)
commercial paper issuances backstopped by the Existing Facilities and (iv)
borrowings under the Existing Facilities.  The Administrative Agent and the
Initial Lenders will manage all aspects of the syndication in consultation with
the Guarantor, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted (subject to the Guarantor’s approval), which institutions will
participate (subject to the Guarantor’s approval), and the allocations of the
commitments among the Lenders.  To assist the Administrative Agent and the
Initial Lenders in their syndication efforts, the Guarantor agrees promptly to
prepare and provide to the Administrative Agent and the Initial Lenders all
information with respect to the Borrower, its subsidiaries, and its other
Affiliates and any other transactions contemplated hereby and by the Term Sheet,
including all financial information and projections (the “Projections”), as they
may reasonably request in connection with the arrangement and syndication of the
Facility.  The Guarantor hereby represents and covenants that (a) all
information, taken as a whole, other than the Projections (the “Information”)
that has been or will be made available to the Administrative Agent and the
Lenders or the prospective Lenders by the Guarantor or any of the Guarantor’s
representatives is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections
that have been or will be made available to the Administrative Agent and the
Lenders or the prospective Lenders by the Guarantor or any of the Guarantor’s
representatives have been or will be prepared in good faith based upon
assumptions the Guarantor believes to be reasonable, subject to the
uncertainties inherent in all projections.  The Guarantor understands that in
arranging and syndicating the Facility the Administrative Agent and the Initial
Lenders may use and rely on the Information and Projections without independent
verification thereof.  The Guarantor hereby acknowledges and consents that, for
the purposes





2534129_10

-30-




--------------------------------------------------------------------------------







of carrying out their obligations hereunder, the Administrative Agent and the
Lenders may share the Confidential Information Memorandum, the Information, the
Projections and any other information or matters relating to the Guarantor and
the Guarantor’s Subsidiaries and other Affiliates or the transactions
contemplated hereby with their Affiliates, and that such Affiliates may likewise
share information relating to the Guarantor and the Guarantor’s Subsidiaries and
other Affiliates or such transactions with the Administrative Agent and the
proposed Lenders, subject to a mutually acceptable confidentiality agreement
among the Guarantor, the Administrative Agent and the Initial Lenders.  




ARTICLE III

Representations and Warranties




The Guarantor represents and warrants to the Lenders that:




SECTION 3.01

Organization; Powers.  Each of the Guarantor and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required.  




SECTION 3.02

Authorization; Enforceability.  The Transactions are within the Borrower's and
the Guarantor's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and the Guarantor and constitutes a
legal, valid and binding obligation of each of the Borrower and the Guarantor,
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.




SECTION 3.03

Governmental Approvals; No Conflicts.  The Transactions a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and such matters relating to performance as would
ordinarily be done in the ordinary course of business after the Effective Date,
b) will not violate any applicable law or regulation or any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or the Guarantor, (d) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Guarantor or any of its Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Guarantor or
any of its Subsidiaries, and (e) will not result in the creation or imposition
of any Lien on any asset of the Guarantor or any of its Subsidiaries, except for
breaches, violations and defaults under clauses (b) and (d) that neither
individually nor in the aggregate could reasonably be expected to result in a
Material Adverse Effect.




SECTION 3.04

Financial Condition; No Material Adverse Change.  




(a)

The consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries, with the related consolidated statements of income, common
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2004, reported on by Pricewaterhouse Coopers LLP, independent
public accountants and set forth in the 2004 Form 10-K of the Guarantor, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2005, set forth in the latest Form 10-Q of the Guarantor, present
fairly, in all material respects, the consolidated financial





2534129_10

-31-




--------------------------------------------------------------------------------







position and results of operations and cash flows of the Guarantor and its
Consolidated Subsidiaries, as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.




(b)

As of the Effective Date, since December 31, 2004, there has been no material
adverse change in the business, assets, liabilities (actual or contingent),
operations, or financial condition of the Guarantor and the Subsidiaries, taken
as a whole.




SECTION 3.05

Properties.  Each of the Guarantor and the Subsidiaries has good title to, or
valid leasehold or other interests in, all its real and personal property
material to its business, except for Liens permitted pursuant to Section 6.02.




SECTION 3.06

Litigation and Environmental Matters.




(a)

Except as disclosed in the most recent Annual Report on Form 10-K of the
Guarantor or KMP delivered by the Guarantor to the Lenders, there is no action,
suit or proceeding by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Guarantor, threatened against or affecting
the Guarantor or any of the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or (ii) that
involves this Agreement or the Transactions.




(b)

In the ordinary course of its business, the Guarantor conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Guarantor and the Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties currently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted threat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Materials, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Guarantor has reasonably concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to result in a Material Adverse Effect.




SECTION 3.07

Compliance with Laws and Agreements.  Each of the Guarantor and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate for the Guarantor and its Subsidiaries,
could not reasonably be expected to result in a Material Adverse Effect.  




SECTION 3.08

Investment and Holding Company Status.  Neither the Guarantor nor any of its
Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regula­tion under, the Public Utility Holding
Company Act of 1935.




SECTION 3.09

Taxes.  The Guarantor and the Subsidiaries have caused to be filed all federal
income tax returns and other material tax returns, statements and reports (or
obtained extensions with respect thereto) which are required to be filed and
have paid or deposited or made adequate provision in accordance with GAAP for
the payment of all taxes (including estimated taxes shown on such returns,
statements and reports) which are shown to be due pursuant to such returns,
except for taxes as are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in





2534129_10

-32-




--------------------------------------------------------------------------------







accordance with GAAP and where the failure to pay such taxes (individually or in
the aggregate for the Guarantor and the Subsidiaries) would not have a Material
Adverse Effect.




SECTION 3.10

ERISA.  Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the  Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA,
which waiver, failure or liability could reasonably be expected to result in a
Material Adverse Effect.




SECTION 3.11

Disclosure.  All information heretofore furnished by the Borrower and the
Guarantor to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower and the Guarantor to
the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is stated or
certified.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or the Guarantor to the
Administrative Agent or any Lender in connection with the syndication or
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




SECTION 3.12

Foreign Assets Control Regulations, etc.  




(a)

No part of the proceeds of the Loans will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.




(b)

Neither the Guarantor nor any Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Guarantor and the Subsidiaries are in compliance, in all material respects, with
the Patriot Act.




(c)

No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Guarantor or one of the Subsidiaries.








2534129_10

-33-




--------------------------------------------------------------------------------







ARTICLE IV

Conditions




SECTION 4.01

Effective Date.  The obligations of the Lenders to make Loans hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):




(a)

The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.




(b)

The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Polsinelli Shalton Welte Suelthaus PC, Kansas counsel for the
Guarantor, (ii) Bracewell & Giuliani LLP, counsel for the Guarantor, (iii)
Blake, Cassels & Graydon LLP, counsel for the Borrower, and (iv) McCarthy
Tetrault LLP, counsel for the Lenders, substantially in the forms of Exhibit B-1
through B-4, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
 The Borrower, the Guarantor and the Lenders hereby request such counsels to
deliver such opinions.




(c)

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the Guarantor, the
Target, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.




(d)

The Administrative Agent shall have received execution copies of the Acquisition
Documents.  The Acquisition shall be consummated at substantially the same time
as the making of the Loans on the Effective Date.




(e)

The Administrative Agent shall be reasonably satisfied that that all required
consents and approvals of any Governmental Authority and any other Person in
connection with the transactions contemplated by this Section 4.01 shall have
been obtained and remain in effect (except where the failure to obtain such
approvals would not have a Material Adverse Effect).




(f)

The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Guarantor, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.




(g)

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.




The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., Calgary
time, on December 31, 2005 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).  








2534129_10

-34-




--------------------------------------------------------------------------------







SECTION 4.02

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing (including any Loan made on the initial date of Borrowing), is
subject to the satisfaction of the following conditions:




(a)

The representations and warranties of the Borrower set forth in this Agreement
shall be true and correct on and as of the date of such Borrowing (unless any
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be correct as of such earlier date).




(b)

At the time of and immediately after giving effect to such Borrowing, no Default
 or Event of Default shall have occurred and be continuing.




Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower and the Guarantor on the date thereof as to the matters specified
in paragraphs (a) and (b) of this Section.




SECTION 4.03

Conditions Precedent to Conversions.  Notwithstanding the foregoing, the
obligation of the Lenders to convert or continue any existing Borrowing is
subject to the condition precedent that on the date of such conversion or
continuation no Default or Event of Default shall have occurred and be
continuing or would result from the making of such conversion.  The acceptance
of the benefits of each such conversion or continuation shall constitute a
representation and warranty by the Borrower and the Guarantor to each of the
Lenders that no Default or Event of Default shall have occurred and be
continuing or would result from the making of such conversion or continuation.




ARTICLE V




Affirmative Covenants




Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Guarantor covenants and agrees with the Lenders that:




SECTION 5.01

Financial Statements; Ratings Change and Other Information.  The Guarantor will
furnish to the Administrative Agent and each Lender:




(a)

before the earlier of (i) 100 days after the end of each fiscal year of the
Guarantor and (ii) 10 days after filing with the Securities and Exchange
Commission is required, its audited consolidated balance sheet and related
statements of operations, common stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by, and accompanied by an
opinion (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) of,
Pricewaterhouse Coopers L.L.P. or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Guarantor and its Consolidated Subsidiaries, and to
the extent consolidated in accordance with GAAP, KMP, on a consolidated basis in
accordance with GAAP consistently applied; provided, however, that (x) if the
Guarantor has timely made its Annual Report on Form 10-K available on "EDGAR"
and/or on its home page on the worldwide web (at the date of this Agreement
located at http://www.kindermorgan.com) and complied with the last grammatical
paragraph of this Section 5.01 in respect thereof, and (y) if said Annual Report
contains such consolidated balance sheet and related statements of operations,
common stockholders' equity and cash flows, and the report thereon of such
independent public accountants (without qualification or exception, and to the
effect, as specified above), then the Guarantor shall be deemed to have
satisfied the requirements of this clause (a);  





2534129_10

-35-




--------------------------------------------------------------------------------







(b)

before the earlier of (i) 50 days after the end of each of the first three
fiscal quarters of each fiscal year of the Guarantor and (ii) five days after
filing with the Securities and Exchange Commission is required, its consolidated
balance sheet and related statements of operations, common stockholders' equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Guarantor and its
Consolidated Subsidiaries, and to the extent consolidated in accordance with
GAAP, KMP, on a consolidated basis in accordance with GAAP consis­tently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided, however, that (x) if the Guarantor has timely made its
Quarterly Report on Form 10-Q available on "EDGAR" and/or on its home page on
the worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and related statements of operations, common
stockholders' equity and cash flows, and such certifications, then the Guarantor
shall be deemed to have satisfied the requirements of this clause (b);




(c)

concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Guarantor (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, and (iii) stating whether any change in GAAP or in
the application thereof that has an effect on the financial statements of the
Guarantor or on the calculation of the financial covenants pursuant to Section
6.01 has occurred since the date of the audited financial statements referred to
in Section 3.04 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate or on such
financial covenant calculations;




(d)

concurrently with any delivery of financial statements under clause (a) above, a
certificate (which certificate may be limited to the extent required by
accounting rules or guidelines) of the accounting firm that reported on such
financial statements stating (i) whether they obtained knowledge during the
course of their examination of such financial statements of any Default ;
provided, however, that such accountants shall not be liable to anyone by reason
of their failure to obtain knowledge of any Default which would not be disclosed
in the course of an audit conducted in accordance with GAAP, and (ii) confirming
the calculations set forth in the certificate delivered simultaneously therewith
pursuant to clause (c) above;




(e)

without duplication of any other requirement of this Section 5.01, promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Guarantor or any
Subsidiary with the Securities and Exchange Commission, or any Govern­mental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Guarantor to its
share­holders generally, as the case may be; provided, however, that if the
Guarantor has timely made such reports, proxy statements and other materials
available on "EDGAR" and/or on its home page on the worldwide web (at the date
of this Agreement located at http://www.kindermorgan.com) and complied with the
last grammatical paragraph of this Section 5.01 in respect thereof, then the
Guarantor shall be deemed to have satisfied the requirements of this clause (e);




(f)

promptly after Moody's or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;








2534129_10

-36-




--------------------------------------------------------------------------------







(g)

within five Business Days after any officer of the Borrower or the Guarantor
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the Financial Officer of the Guarantor setting forth the details
thereof and the action which the Borrower or Guarantor is taking or proposes to
take with respect thereto; and




(h)

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Guarantor or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.




Information required to be delivered pursuant to Section 5.01(a), 5.01(b), or
5.01(e) above shall be deemed to have been delivered on the date on which the
Guarantor provides notice to the Administrative Agent that such information has
been posted on "EDGAR" or the Guarantor's website or another website identified
in such notice and accessible by the Administrative Agent and the Lenders
without charge (and the Guarantor hereby agrees to provide such notice);
provided that such notice may be included in a certificate delivered pursuant to
Section 5.01(c).




SECTION 5.02

Notices of Material Events.  The Guarantor will furnish to the Administrative
Agent and each Lender prompt written notice of the following:




(a)

if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security in an amount that could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Guarantor setting forth details
as to such occurrence and action, if any, which the Guarantor or applicable
member of the ERISA Group is required or proposes to take; and




(b)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Guarantor setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.




SECTION 5.03

Existence; Conduct of Business.  The Guarantor will, and will cause each of its
Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to





2534129_10

-37-




--------------------------------------------------------------------------------







the conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.




SECTION 5.04

Payment of Obligations.  The Guarantor will, and will cause each of its
Subsidiaries to, before the same shall become delinquent or in default, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect except where (a) the validity or amount thereof is being
contested in good faith by appropri­ate proceedings, (b) the Guarantor or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.




SECTION 5.05

Maintenance of Properties; Insurance.  The Guarantor will, and will cause each
of its Material Subsidiaries to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.




SECTION 5.06

Books and Records; Inspection Rights.  The Guarantor will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Guarantor will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
to visit and inspect its properties, to examine and make extracts from its books
and records (subject to compliance with confidentiality agreements and
applicable copyright law), and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.




SECTION 5.07

Compliance with Laws.  The Guarantor will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.




SECTION 5.08

Use of Proceeds.  The Guarantor will, and will cause each of its Subsidiaries
to, use the proceeds of the Loans only (a) to finance, in part, the Acquisition,
(b) to pay any fees and expenses in connection with this Agreement and the
Acquisition, and (c) for general lawful corporate purposes.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.




ARTICLE VI

Negative Covenants




Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Guarantor covenants and agrees with the Lenders that:




SECTION 6.01

Financial Covenants.  








2534129_10

-38-




--------------------------------------------------------------------------------







(a)

Consolidated Indebtedness of the Guarantor.  The Consolidated Indebtedness of
the Guarantor shall at no time exceed 65.0% of the Consolidated Total
Capitalization of the Guarantor including the Minority Interest.




(b)

Guarantor Adjustments.  Notwithstanding anything herein to the contrary, for
purposes of determining compliance with the financial covenants set forth in
Section 6.01(a), all Guarantees by the Guarantor of Indebtedness of KMP shall be
excluded from Consolidated Indebtedness.




SECTION 6.02

Liens.  The Guarantor will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:




(a)

Permitted Encumbrances;




(b)

any Lien existing on any property or asset prior to the acquisition thereof by
the Guarantor or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Guarantor or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and




(c)

Liens not otherwise permitted by the foregoing clauses of this Section securing
Indebtedness in an aggregate principal or face amount at any date not to exceed
10% of Consolidated Net Tangible Assets.




SECTION 6.03

Fundamental Changes.  




(a)

The Guarantor will not, and will not permit any Subsidiary (other than the
Target) to, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
here­after acquired), or liquidate or dissolve, except that if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) if the Guarantor is involved in any such
transaction, (x) any Person may merge into the Guarantor in a transaction in
which the Guarantor is the surviving corporation, or (y) if the Guarantor is not
the surviving entity, (A) the Person formed by or surviving such transaction or
the recipient of any such sale, transfer, lease or other disposition of assets,
assumes all Obligations, (B) the Person formed by or surviving such transaction
or the recipient of any such sale, transfer lease or other disposition, is
organized under the laws of the United States or any state thereof, and (C) the
Guarantor has delivered to the Administrative Agent an officer's certificate and
an opinion of counsel, each stating that such consolidation, merger, transfer,
lease or other disposition complies with the provisions hereof, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Guarantor or to another Subsidiary and (iv) any
Subsidiary may liquidate or dissolve if the Guarantor determines in good faith
that such liquidation or dissolution is in the best interests of the Guarantor
and such liquidation or dissolution is not materially disadvantageous to the
Lenders.








2534129_10

-39-




--------------------------------------------------------------------------------







(b)

The Guarantor will not, and will not permit any of its Material Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Guarantor and its Subsidiaries on the Effective Date and
businesses reasonably related thereto.




SECTION 6.04

Transactions with Affiliates.  The Guarantor will not, and will not permit any
of the Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Guarantor or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties and (b) transactions between or
among the Guarantor and the wholly-owned Subsidiaries not involving any other
Affiliate.




SECTION 6.05

Capital Lease Obligations.  The Guarantor will not, and will not permit any of
the Subsidiaries to, incur any Capital Lease Obligations if, after giving effect
to the incurrence of such Capital Lease Obligations, the aggregate principal
amount of all outstanding Capital Lease Obligations of the Guarantor and the
Subsidiaries would exceed US$500,000,000.







 ARTICLE VII

Events of Default




If any of the following events ("Events of Default") shall occur:




(a)

the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;




(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;




(c)

any representation or warranty made or deemed made by or on behalf of the
Guarantor or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;




(d)

the Borrower or the Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(g), 5.03 (with respect to the
Borrower's or the Guarantor's existence) or 5.08 or in Article VI;




(e)

the Borrower or the Guarantor shall fail to observe or perform any covenant,
condition or agree­ment contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after the earlier of (i) written notice
thereof from the Administrative Agent to the Borrower and the Guarantor (which
notice will be given at the request of any Lender) or (ii) a Responsible Officer
of the Guarantor becomes aware of such failure;  








2534129_10

-40-




--------------------------------------------------------------------------------







(f)

the Guarantor, the Borrower or any Consolidated Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable or within any applicable grace period (not to exceed 30 days);




(g)

any event or condition occurs that results in the acceleration of the maturity
of any Material Indebtedness or requires the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity of any Material
Indebtedness; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness so long as such Indebtedness
is paid in full when due;




(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Guarantor or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any federal, provincial, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Guarantor or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;




(i)

the Guarantor or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, provincial, state, or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar offi­cial for the Guarantor or any Material Subsidiary or
for a substan­tial part of its assets, (iv) file an answer admit­ting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the fore­going;




(j)

the Guarantor or any Material Subsidiary shall become unable, admit in writing
its inability, or fail generally, to pay its material debts as they become due;




(k)

one or more judgments for the payment of money in an aggregate amount in excess
of US$75,000,000 shall be rendered against the Guarantor, any Consolidated
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Guarantor or any Consolidated Subsidiary to enforce
any such judgment; or




(l)

any member of the ERISA Group shall fail to pay when due an amount which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan shall be filed under Title IV of ERISA by any member of the
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Plan; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation; and in each of the foregoing instances such condition could
reasonably be expected to result in a Material Adverse Effect;





2534129_10

-41-




--------------------------------------------------------------------------------







then, and in every such event (other than an event with respect to the Borrower
or the Guarantor described in clause (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the Borrower
and the Guarantor, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then out­standing to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder (including an amount equal to the
face amount at maturity of all Bankers’ Acceptances issued by the Borrower which
are unmatured), shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Guarantor; and in case of any event with respect to the
Borrower or the Guarantor described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder (including an amount equal to the
face amount at maturity of all Bankers’ Acceptances issued by the Borrower which
are unmatured), shall automatically become due and payable, without
present­ment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.




ARTICLE VIII

The Administrative Agent




Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.




The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Guarantor or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.




The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Guarantor or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower, the Guarantor or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or





2534129_10

-42-




--------------------------------------------------------------------------------







representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 




The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Guarantor), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.




The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.




Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.




To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under Section 9.03(a) or (b) of this Section,
each Lender severally agrees to pay to





2534129_10

-43-




--------------------------------------------------------------------------------







the Administrative Agent such Lender's Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.




ARTICLE IX

Miscellaneous




SECTION 9.01

Notices.  




(a)

Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:




(i)

if to the Borrower, to it at 1111 West Georgia Street, Suite 2400, Vancouver, BC
V6E 4M4, Attention of Doug Allen (Telecopy No. (604) 443-6673), with a copy to
500 Dallas, Suite 1000, Houston, Texas 77002, Attention of Kimberly Allen
(Telecopy No. (713) 495-2818);




(ii)

if to the Guarantor, to it at One Allen Center, 500 Dallas, Suite 1000, Houston,
Texas 77002, Attention of Park Shaper (Telecopy No. (713) 495-2782);




(iii)

if to the Administrative Agent, to it at 123 Front St. West, Suite 1100,
Toronto, On M5J 2M3, Attention of Virginia Sevilla (Telecopy No. (416)
915-6347);and




(iv)

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.




(b)

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to Section 9.14.  




(c)

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.




SECTION 9.02

Waivers; Amendments.  




(a)

No failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agree­ment or consent to any
departure by the Borrower or the Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effec­tive only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default,





2534129_10

-44-




--------------------------------------------------------------------------------







regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.




(b)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Guarantor and the Required Lenders or by the Borrower, the
Guarantor and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.14(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
without the prior written consent of the Administrative Agent.




SECTION 9.03

Expenses; Indemnity; Damage Waiver.  




(a)

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel (on a solicitor and his own client basis) for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof,
and (ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel (on a
solicitor and his own client basis) for the Administrative Agent or any Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.




(b)

The Borrower shall indemnify the Administrative Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Guarantor or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Guarantor or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.





2534129_10

-45-




--------------------------------------------------------------------------------







(c)

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.




(d)

To the extent permitted by applicable law, each of the Borrower and the
Guarantor shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof.




(e)

All amounts due under this Section shall be payable not later than thirty days
after written demand therefor.




SECTION 9.04

Successors and Assigns.  




(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) neither the Borrower nor the Guarantor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower or the Guarantor without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.




(b)

(i)

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:




(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to (1) a Lender or an Affiliate thereof or to a financial
institution which, in each case, is, or upon becoming a Lender would be, a
Canadian Resident Lender or, (2) if an Event of Default has occurred and is
continuing, any other assignee; and




(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment or to an Affiliate of such assigning Lender.




(ii)

Assignments shall be subject to the following additional conditions:




(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject





2534129_10

-46-




--------------------------------------------------------------------------------







to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than Cdn.$5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;




(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;




(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of Cdn.$3,500; and




(D) the assignee, if it shall not be a Lender prior to the time of such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire.




(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13 and 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.




(iv)

The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register").
 The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.




(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.




(c)

(i)

Any Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a "Participant") in
all or a





2534129_10

-47-




--------------------------------------------------------------------------------







portion of such Lender's rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender's obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.13 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14(c) as though it were a
Lender.




(ii)

A Participant shall not be entitled to receive any greater payment under Section
2.12 or 2.13 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.13 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.13(e) as though it were a
Lender.  A participant shall not be entitled to the benefits of Section 2.13
unless the Borrower is notified of the participation sold to such Participant
and at the time of such participation such Participant represents to the
Borrower that if it were a Lender at such time it would be a Canadian Resident
Lender and agrees to promptly notify the Borrower if at any time it would not be
a Canadian Resident Lender.




(d)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.




SECTION 9.05

Survival.  All covenants, agreements, representations and warranties made by the
Borrower or the Guarantor herein and in the certificates or other instru­ments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.12, 2.13 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.








2534129_10

-48-




--------------------------------------------------------------------------------







SECTION 9.06

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.




SECTION 9.07

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.




SECTION 9.08

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or the Guarantor
against any of and all the obligations of the Borrower or the Guarantor, as
applicable, now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.




SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process.  




(a)

This Agreement shall be construed in accordance with and governed by the laws of
the Province of Alberta and the laws of Canada applicable therein.




(b)

Each of the Borrower and the Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province of Alberta, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in Alberta or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower, the
Guarantor, or their proper­ties in the courts of any jurisdiction.




(c)

Each of the Borrower and the Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or here­after have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby





2534129_10

-49-




--------------------------------------------------------------------------------







irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.




(d)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.




SECTION 9.10

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




SECTION 9.11

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.




SECTION 9.12

Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower and the Guarantor or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or the Guarantor.  For the purposes of this Section,
"Information" means all information received from the Borrower or the Guarantor
relating to the Borrower, the Guarantor or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or the Guarantor;
provided that, in the case of information received from the Borrower or the
Guarantor after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.




SECTION 9.13

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
appli­cable law (collectively the "Charges"), shall exceed the





2534129_10

-50-




--------------------------------------------------------------------------------







maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Canadian Prime Rate to the date of repayment, shall
have been received by such Lender.




SECTION 9.14

Electronic Communications.  




(a)

Each of the Borrower and the Guarantor hereby agrees that, unless otherwise
requested by the Administrative Agent, it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement, including, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
(or such other e-mail address designated by the Administrative Agent from time
to time).




(b)

Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 9.14 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.




(c)

Each of the Borrower and the Guarantor hereby acknowledges that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower, the Guarantor or
their securities) (each, a “Public Lender”).  Each of the Borrower and the
Guarantor hereby agrees that (i) Communications that are to be made available on
the Platform to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower and the Guarantor shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower, the Guarantor or their
securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”




(d)

Each Lender agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in the next paragraph)
specifying that





2534129_10

-51-




--------------------------------------------------------------------------------







Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender for purposes of this Agreement.
 Each Lender agrees (i) to notify the Administrative Agent in writing (including
by electronic communication) from time to time to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.




(e)

Each party hereto agrees that any electronic communication referred to in this
Section 9.14 shall be deemed delivered upon the posting of a record of such
communication (properly addressed to such party at the e-mail address provided
to the Administrative Agent) as “sent” in the e-mail system of the sending party
or, in the case of any such communication to the Administrative Agent, upon the
posting of a record of such communication as “received” in the e-mail system of
the Administrative Agent; provided that if such communication is not so received
by the Administrative Agent during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.




(f)

Each party hereto acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution, (ii) the Communications and the
Platform are provided “as is” and “as available,” (iii) none of the
Administrative Agent, its affiliates nor any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, the
“Citigroup Parties”) warrants the adequacy of the Platform or the accuracy or
completeness of any Communications, and each Citigroup Party expressly disclaims
liability for errors or omissions in any Communications or the Platform, and
(iv) no warranty of any kind, express, implied or statutory, including, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
any Citigroup Party in connection with any Communications or the Platform.




SECTION 9.15

Patriot Act.  Each Lender that is subject to the requirements of the Patriot Act
hereby notifies the Borrower and the Guarantor that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify, and record information
that identifies the Borrower and the Guarantor, which information includes the
name and address of the Borrower and the Guarantor and other information that
will allow such Lender to identify the Borrower and the Guarantor in accordance
with the Patriot Act.




ARTICLE X

Parent Guarantee




SECTION 10.01

Guarantee.  




(a)

Guarantee of Borrower Obligations.  The Guarantor hereby unconditionally and
irrevocably guarantees to the Guaranteed Creditors the payment and performance
of all of the Borrower Obligations, together with interest thereon as provided
in Section 10.04(d).




(b)

Indemnity.  If any or all of the Borrower Obligations are not duly paid or
performed by the Borrower and are not recoverable under Section 10.01(a) for any
reason whatsoever, the Guarantor will, as a separate and distinct obligation,
indemnify and save harmless the Guaranteed Creditors from and against all losses
resulting from the failure of the Borrower to pay and perform such Borrower
Obligations.




(c)

Guarantor as Principal Obligor.  If any or all of the Borrower Obligations are
not duly paid or performed by the Borrower and are not recoverable under Section
10.01(a) or the





2534129_10

-52-




--------------------------------------------------------------------------------







Guaranteed Creditors are not indemnified under Section 10.01 (b), in each case,
for any reason whatsoever, such Borrower Obligations shall, as a separate and
distinct obligation, be recoverable by the Guaranteed Creditors from the
Guarantor as the primary obligor and principal debtor in respect thereof and
shall be paid to the Guaranteed Creditors forthwith after demand therefor as
provided herein.




(d)

Guarantee Absolute and Unconditional.  The liability and obligations of the
Guarantor hereunder shall be continuing, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged,
limited or otherwise affected by:




(i)

any extension, other indulgence, renewal, settlement, discharge, compromise,
waiver, subordination or release in respect of any Borrower Obligation,
security, Person or otherwise, including any extension, other indulgence,
renewal, settlement, discharge, compromise, waiver, subordination or release of
any of the Borrower Obligations, covenants or undertakings of the Borrower under
the Guaranteed Documents;




(ii)

any modification or amendment of or supplement to the Borrower Obligations;




(iii)

any loss of or in respect of any security held by the Guaranteed Creditors,
whether occasioned by the fault of the Guaranteed Creditors or otherwise,
including any release, non perfection or invalidity of any such security;




(iv)

any change in the existence, structure, constitution, name, control or ownership
of the Borrower or any other Person, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
Person or their respective assets;




(v)

the existence of any set off, counterclaim, claim or other right which the
Guarantor or the Borrower may have at any time against the Guaranteed Creditors
or any other Person, whether in connection with, this Agreement, including the
guarantee provided for in this Article X, or any unrelated transaction;




(vi)

any provision of applicable law purporting to prohibit or limit the payment by
the Borrower of any Borrower Obligation, and the foregoing is hereby waived by
the Guarantor to the extent permitted under applicable law;




(vii)

any limitation, postponement, prohibition, subordination or other restriction on
the right of a Guaranteed Creditor to payment of the Borrower Obligations;




(viii)

any release, substitution or addition of any other guarantor of the Borrower
Obligations;




(ix)

any defense arising by reason of any failure of any Guaranteed Creditor to make
any presentment, demand, or protest or to give any other notice, including
notice of all of the following:  acceptance of the guarantee provided for in
this Article X, partial payment or non payment of all or any part of the
Borrower Obligations and the existence, creation, or incurring of new or
additional Borrower Obligations;




(x)

any defense arising by reason of any failure of a Guaranteed Creditor to proceed
against the Borrower or any other Person, or to apply or exhaust any security
held from the Borrower or any other Person for the Borrower Obligations, to
proceed against,





2534129_10

-53-




--------------------------------------------------------------------------------







apply or exhaust any security held from the Guarantor or any other Person, or to
pursue any other remedy available to the Guaranteed Creditors;




(xi)

any defense arising by reason of the invalidity, illegality or lack of
enforceability of the Borrower Obligations or any part thereof or of any
security or guarantee in support thereof, or by reason of any incapacity, lack
of authority, or other defense of the Borrower or any other Person, or by reason
of any limitation, postponement or prohibition on a Guaranteed Creditor’s rights
to payment, or the cessation from any cause whatsoever of the liability of the
Borrower or any other Person with respect to all or any part of the Borrower
Obligations (other than irrevocable payment to the Guaranteed Creditors in full,
in cash, of the Borrower Obligations), or by reason of any act or omission of
the Guaranteed Creditors or others which directly or indirectly results in the
discharge or release of the Borrower or any other Person or of all or any part
of the Borrower Obligations or any security or guarantee therefor, whether by
contract, operation of law or otherwise;




(xii)

any defense arising by reason of the failure by a Guaranteed Creditor to obtain,
register, perfect or maintain a Lien in or upon any property of the Borrower or
any other Person, or by reason of any interest of the Guaranteed Creditors in
any property, whether as owner thereof or as holder of a Lien therein or
thereon, being invalidated, voided, declared fraudulent or preferential or
otherwise set aside, or by reason of any impairment of any right or recourse to
collateral;




(xiii)

any defense arising by reason of the failure of the Guaranteed Creditors to
marshal assets;




(xiv)

to the extent permitted under applicable law, any defense based upon any failure
of the Guaranteed Creditors to give to the Borrower or the Guarantor notice of
any sale or other disposition of any property securing any or all of the
Borrower Obligations or any other guarantee thereof, or any notice that may be
given in connection with any sale or other disposition of any such property;




(xv)

any defense based upon or arising out of any bankruptcy, insolvency,
reorganization, moratorium, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against the Borrower or any other Person,
including any discharge or bar against collection of any of the Borrower
Obligations; or




(xvi)

any other law, event or circumstance or any other act or failure to act or delay
of any kind by  the Borrower, the Guaranteed Creditors or any other Person,
which might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge, limitation or reduction of the Guarantor’s
obligations hereunder, other than as a result of the irrevocable payment in
full, in cash, of the Borrower Obligations.




The foregoing provisions apply and the foregoing waivers, to the extent
permitted under applicable law, shall be effective even if the effect of any
action or failure to take action by the Guaranteed Creditors is to destroy or
diminish the Guarantor’s subrogation rights, the Guarantor’s right to proceed
against the Borrower for reimbursement, the Guarantor’s right to recover
contribution from any other guarantor or any other right or remedy of the
Guarantor.




SECTION 10.02

Dealings With the Borrower and Others.








2534129_10

-54-




--------------------------------------------------------------------------------







(a)

No Release.  The Guaranteed Creditors, without releasing, discharging, limiting
or otherwise affecting in whole or in part the Guarantor’s liability and
obligations hereunder, may:




(i)

grant time, renewals, extensions, indulgences, releases and discharges to the
Borrower or any other guarantor or endorser;




(ii)

take or abstain from taking security or collateral from the Borrower or any
other guarantor or endorser or from perfecting security or collateral of the
Borrower or any other guarantor or endorser;




(iii)

accept compromises from the Borrower or any other guarantor or endorser;




(iv)

subject to the Guaranteed Documents, apply all money at any time received from
the Borrower or from security upon such part of the Borrower Obligations as the
Guaranteed Creditors may see fit or change any such application in whole or in
part from time to time as the Guaranteed Creditors may see fit; or




(v)

otherwise deal with the Borrower and all other Persons and security as the
Guaranteed Creditors may see fit.




(b)

No Exhaustion of Remedies.  The Guaranteed Creditors shall not be bound or
obligated to exhaust their recourse against the Borrower or other persons or any
securities or collateral it may hold or take any other action (other than to
make demand pursuant to Section 10.04(a)) before the Guaranteed Creditors shall
be entitled to demand, enforce and collect payment from the Guarantor hereunder.




(c)

Evidence of Borrower Obligations.  Any account settled or stated in writing by
or between a Guaranteed Creditor or the Guaranteed Creditors, as the case may
be, and the Borrower shall be prima facie evidence that the balance or amount
thereof appearing due to the same is so due.




(d)

No Set-off.  In any claim by the Guaranteed Creditors against the Guarantor
hereunder, the Guarantor shall not claim or assert any set-off, counterclaim,
claim or other right that either the Borrower or the Guarantor may have against
one or more of the Guaranteed Creditors.




SECTION 10.03

Continuing Guarantee.




(a)

Continuing Guarantee.  The guarantee provided for in this Article X shall be a
continuing guarantee and shall continue to be effective even if at any time any
payment of any of the Borrower Obligations is rendered unenforceable or is
rescinded or must otherwise be returned by any Guaranteed Creditor for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of the
Borrower), all as though such payment had not been made.




(b)

Revival of Indebtedness.  If at any time, all or any part of any payment
previously received by a Guaranteed Creditor and applied to any Borrower
Obligation must be rescinded or returned by the Guaranteed Creditor for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of the
Borrower), such Borrower Obligation shall, for the purpose of this Article X, to
the extent that such payment must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Guaranteed
Creditor, and the guarantee provided for in this Article X shall continue to be
effective or be reinstated, as the case may be, as to such Borrower Obligation
as though such application by the Guaranteed Creditor had not been made.





2534129_10

-55-




--------------------------------------------------------------------------------







SECTION 10.04

Demand for Payment, Expenses and Interest.




(a)

Demand for Payment.  The Guaranteed Creditors shall be entitled to make demand
upon the Guarantor at any time during the continuance of an Event of Default and
upon any such demand the Guaranteed Creditors may treat all Borrower Obligations
and all Guarantor Obligations as due and payable and may forthwith collect from
the Guarantor all Borrower Obligations and all other Guarantor Obligations.  The
Guarantor shall make payment to or performance in favour of the Guaranteed
Creditors of all Borrower Obligations and all other Guarantor Obligations
forthwith after demand therefor is made upon the Guarantor by the Guaranteed
Creditors as aforesaid.




(b)

Stay of Acceleration.  If acceleration of the time for payment of any amount
payable by the Borrower in respect of the Borrower Obligations is stayed upon
the insolvency, bankruptcy, arrangement or reorganization of  the Borrower or
any moratorium affecting the payment of the Borrower Obligations, all such
amounts that would otherwise be subject to acceleration shall nonetheless be
payable by the Guarantor hereunder forthwith on demand by the Guaranteed
Creditors.




(c)

Expenses.  The Guarantor shall pay to the Guaranteed Creditors all reasonable
out of pocket costs and expenses, including all reasonable legal fees (on a
solicitor and his own client basis) and other expenses incurred by the
Guaranteed Creditors from time to time in connection with the enforcement,
realization and collection of or in respect of the guarantee provided for in
this Article X.  All such amounts shall be payable by the Guarantor on demand by
the Guaranteed Creditors.




(d)

Interest.  Any payment obligation comprised in the Borrower Obligations
guaranteed hereunder which is not paid when due hereunder shall bear interest,
to the extent not already included in the Borrower Obligations, both before and
after default or judgment, from the date of demand pursuant to Section 10.04(a)
to the date of payment at the rate or rates provided in the relevant Guaranteed
Document for such Borrower Obligations or, in the event no such rate is provided
for therein, at a rate per annum that is equal to the rate applicable to
Canadian Prime Rate Loans plus 2.0% per annum.  Any other amounts payable
pursuant hereto, including pursuant to Section 10.04(c), which are not paid when
due hereunder shall bear interest, both before and after default or judgment,
from the date of demand pursuant to Section 10.04(a) to the date of payment or
reimbursement thereof by the Guarantor at a rate per annum that is equal to the
rate applicable to Canadian Prime Rate Loans plus 2.0% per annum.  All such
interest shall accrue daily and shall be payable by the Guarantor on demand by
the Guaranteed Creditors.




SECTION 10.05

Subrogation.  




(a)

Until all the Borrower Obligations have been irrevocably paid in full in cash
and the Commitments are cancelled, the Guarantor shall have no right of
subrogation to, and waives to the fullest extent permitted by applicable law,
any right to enforce any remedy which the Guaranteed Creditors now have or may
hereafter have against the Borrower in respect of the Guarantor Obligations, and
until such time the Guarantor waives any benefit of, and any right to
participate in, any security, guarantee or other rights, now or hereafter held
by the Guaranteed Creditors for the Borrower Obligations.




(b)

If (i) the Guarantor performs or makes payment to the Guaranteed Creditors of
all amounts owing by the Guarantor under this Article X, and (ii) the Borrower
Obligations are performed and irrevocably paid in full in cash and the
Commitments are cancelled, then the Guaranteed Creditors will, at the
Guarantor’s request, execute and deliver to the Guarantor appropriate documents,
without recourse and without representation and warranty, necessary to evidence
the transfer by subrogation to the





2534129_10

-56-




--------------------------------------------------------------------------------







Guarantor of the Guaranteed Creditors’ interest in the Borrower Obligations and
any security held therefor resulting from such performance or payment by the
Guarantor.




SECTION 10.06

Postponement.  Upon the occurrence and during the continuance of an Event of
Default, all debts, liabilities and obligations, present and future of the
Borrower to or in favor of the Guarantor shall be and are hereby postponed and
subordinated to the prior payment and performance in full of the Borrower
Obligations.  All money received by the Guarantor in respect of such debts,
liabilities and obligations during the continuance of an Event of Default shall
be received and held in trust for the benefit of the Guaranteed Creditors and
upon demand hereunder shall be forthwith paid over to the Administrative Agent,
the whole without in any way lessening or limiting the liability and obligations
of the Guarantor hereunder and this postponement is independent of the guarantee
provided for in this Article X and shall remain in full force and effect until
payment and performance in full in cash of the Borrower Obligations and all
obligations of the Guarantor under this Article X and until the Commitments are
cancelled.




SECTION 10.07

General.  




(a)

Waiver of Notices.  The Guarantor hereby waives promptness, diligence,
presentment, demand of payment, notice of acceptance and any other notice with
respect to the guarantee provided for under this Article X and the obligations
guaranteed hereunder, except for the demand pursuant to Section 10.04(a).




(b)

Benefit of the Guarantee.  The guarantee provided for in this Article X shall
enure to the benefit of the respective successors and permitted assigns of the
Guaranteed Creditors and be binding upon the successors of the Guarantor.




(c)

Foreign Currency Obligations.  The Guarantor shall make payment relative to each
Borrower Obligation in the currency (the “original currency”) in which the
Borrower is required to pay such Borrower Obligation.  If the Guarantor makes
payment relative to any Borrower Obligation to the Guaranteed Creditors in a
currency (the “other currency”) other than the original currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment shall constitute a discharge of the liability of the
Guarantor hereunder in respect of such Borrower Obligation only to the extent of
the amount of the original currency which the Guaranteed Creditors are able to
purchase with the amount of other currency they receive on the date of receipt
in accordance with normal practice.  If the amount of the original currency
which the Guaranteed Creditors are able to purchase is less than the amount of
such currency originally due in respect of the relevant Borrower Obligation, the
Guarantor shall indemnify and save the Guaranteed Creditors harmless from and
against any loss or damage arising as a result of such deficiency.  This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Article X, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Guaranteed Creditors and shall continue in full force and effect
notwithstanding any judgment or order in respect of any amount due hereunder or
under any judgment or order.  A certificate of a Guaranteed Creditor as to any
such loss or damage shall constitute prima facie evidence thereof.




(d)

Taxes and Set-off by Guarantor.  All payments by the Guarantor under this
Article X, whether in respect of principal, interest, interest on overdue and
unpaid interest, fees or any other Guarantor Obligations, shall be made in full
without any deduction or withholding (whether in respect of set-off,
counterclaim, duties, Taxes, charges or otherwise whatsoever) unless the
Guarantor is prohibited by applicable laws from doing so, in which event the
Guarantor shall:








2534129_10

-57-




--------------------------------------------------------------------------------







(i)

ensure that the deduction or withholding does not exceed the minimum amount
legally required;




(ii)

forthwith pay to the Guaranteed Creditors such additional amount (including, for
certainty, such additional amounts as may be required as a result of further
deductions or withholdings in respect of payments under this Section
10.07(d)(ii)) so that the net amount received by the Guaranteed Creditors will
equal the full amount which would have been received by it had no such deduction
or withholding been made;




(iii)

pay to the relevant taxation or other authorities, within the period for payment
required by applicable laws, the full amount of the deduction or withholding
(including the full amount of any deduction or withholding from any additional
amount paid pursuant to this Section); and




(iv)

furnish to the Guaranteed Creditors promptly, as soon as available, an official
receipt of the relevant taxation or other authorities involved for all amounts
deducted or withheld as aforesaid.




(e)

No Waiver; Remedies.  No failure on the part of the Guaranteed Creditors to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude the other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.




(f)

Severability.  If any provision of this Article X is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect.




(g)

Additional Security.  The guarantee provided for in this Article X is in
addition and without prejudice to any security of any kind (including, other
guarantees) now or hereafter held by the Guaranteed Creditors and any other
rights or remedies they might have.




(h)

Time of Essence.  Time is of the essence with respect to this Article X and the
time for performance of the obligations of the Guarantor under this Article X
may be strictly enforced by the Guaranteed Creditors.




(i)

Financial Condition of the Borrower.  The Guarantor is fully aware of the
financial condition of the Borrower and acknowledges that it shall receive a
benefit from the Guaranteed Creditors entering into the Guaranteed Documents to
which the Guaranteed Creditors are a party.  The Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
non-payment or non-performance of the Borrower Obligations and the nature, scope
and extent of the risks which Guarantor assumes and incurs hereunder, and agrees
that the Guaranteed Creditors shall not have a duty to advise Guarantor of
information known to any of them regarding such circumstances or risks.




[Signatures on Following Page]








2534129_10

-58-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




1197774 ALBERTA ULC







By:

   /s/ Joseph Listengart                   

Joseph Listengart

Vice President and Secretary











2534129

[364-DAY CREDIT AGREEMENT - 1]




--------------------------------------------------------------------------------










KINDER MORGAN, INC.







By:

   /s/ Joseph Listengart                         

Joseph Listengart

Vice President, General Counsel and

Secretary











2534129

[364-DAY CREDIT AGREEMENT - 2]




--------------------------------------------------------------------------------










CITIBANK, N.A., CANADIAN BRANCH, individually
and as Administrative Agent







By:

   /s/ Niyousha Zarinpour                       

Name:

       Niyousha Zarinpour                        

Title:

         Authorised Signer                         








2534129

[364-DAY CREDIT AGREEMENT - 3]




--------------------------------------------------------------------------------










MERRILL LYNCH CAPITAL CANADA INC.










By:

   /s/ Carol Feeley                       

Name:

    Carol Feeley                           

Title:

     Vice President                       




















2534129

[364-DAY CREDIT AGREEMENT - 4]




--------------------------------------------------------------------------------







SCHEDULE 1.01-A

PRICING SCHEDULE

The "Canadian Prime Rate Spread", "Acceptance Fees for Bankers’ Acceptances",
"Facility Fee Rate" or "Utilization Fee Rate", as the case may be, for any
fiscal quarter are the applicable percentage rates per annum set forth below in
the applicable row and column corresponding to the ratings that exist on the
last day of the immediately preceding fiscal quarter:

Index Debt Ratings:

Canadian

Prime

Rate

Spread

Acceptance

Fees for

Bankers’

Acceptances

Facility Fee

Rate

All-in Spread

(≤ 50%

Utilization)

Utilization Fee

Rate

(> 50% Utilization)

All-in Spread

(> 50%

Utilization)

Category 1

≥ A-/A3

.000%

.210%

.065%

.275%

.100%

.375%

Category 2

≥ BBB+/Baa1

.000%

.270%

.080%

.350%

.100%

.450%

Category 3

≥ BBB/Baa2

.000%

.350%

.100%

.450%

.100%

.550%

Category 4

≥ BBB-/Baa3

.000%

.500%

.125%

.625%

.100%

.725%

Category 5

<BBB-/Baa3

.000%

.575%

.175%

.750%

.100%

.850%

For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise.  Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.





2534129

Schedule 1.01-A-1




--------------------------------------------------------------------------------







SCHEDULE 1.01-B

EXISTING TERASEN FACILITIES




Company

Bank

Amount ($MM)

Term

Extension Date

Terasen Inc.

TD

Cdn.$150

364 day + 1 year

Feb. 5, 2006

 

RBC

Cdn.$150

364 day + 1 year

Feb. 1, 2006

 

CIBC

Cdn.$150

364 day + 1 year

Feb. 1, 2006

Terasen Gas Inc.

BNS

Cdn.$200

364 day

Apr. 21, 2006

 

CIBC

Cdn.$100

364 day

Jul. 13, 2006

 

BMO

Cdn.$75

364 day

Apr. 29, 2006

 

TD

Cdn.$75

364 day

Jun. 19, 2006

 

NBF

Cdn.$50

364 day

Feb. 10, 2006

Terasen Gas

(Vancouver Island)

Inc.

Syndicated

~ Cdn.$209

$176 M due Jan/06

$33 M due Jan/09

 

Terasen Pipelines

(Corridor) Inc.

Syndicated

Cdn.$225

364 day + 3 year

Feb. 1, 2006

Express US Holdings

LP

RBC

US$16

July 12, 2010

 

Express Holdings

(USA) Inc.

RBC

US$20

Demand

 

Terasen Utility

Services (US)

MI Marshall

and Ilsey

Bank

US$1.5

TBD

 

0727020 BC Ltd.

(assumed from

Clearwater

Technologies Inc.)

Roy-Nat

~ Cdn.$.5

Repays monthly,

final instalment

April 2007

 








2534129

Schedule 1.01-A-1




--------------------------------------------------------------------------------







SCHEDULE 2.01

COMMITMENTS

  

Lender

 

Commitment

Citibank, N.A., Canadian branch

Canadian Dollar Amount of

US$1,125,000,000.00

 

Merrill Lynch Capital Canada Inc.

Canadian Dollar Amount of

US$1,125,000,000.00

 

TOTAL:

Canadian Dollar Amount of

US$2,250,000,000.00

 





2534129

Schedule 2.01-1




--------------------------------------------------------------------------------







EXHIBIT A




ASSIGNMENT AND ASSUMPTION




Reference is made to the 364-Day Credit Agreement dated as of November 23, 2005
(as amended and in effect on the date hereof, the “Credit Agreement”), among
1197774 Alberta ULC, Kinder Morgan, Inc., the Lenders named therein and
Citibank, N.A., Canadian branch, as Administrative Agent for the Lenders.  Terms
defined in the Credit Agreement are used herein with the same meanings.




The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, (a) the interests set forth on
the reverse hereof in the Assignor's rights and obligations under the Credit
Agreement, including, the interests set forth on the reverse hereof in the
Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date and (b) to the extent
permitted to be assigned under applicable law, all claims, suits causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement.  From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder
and (ii) the Assignor shall, to the extent of the Assigned Interest, relinquish
its rights and be released from its obligations under the Credit Agreement.




This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.13(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 9.04(b) of the Credit Agreement.




This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the Province of Alberta.







Date of Assignment:




Legal Name of Assignor:




Legal Name of Assignee:




Assignee's Address for Notices:




Effective Date of Assignment

(“Assignment Date”):





2534129

A-1




--------------------------------------------------------------------------------






















Facility










 

Principal Amount

Assigned







Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)

Commitment Assigned:

$

%

Loans:

  




The terms set forth above and on the reverse side hereof are hereby agreed to:




[Name of Assignor]   , as Assignor







By:______________________________

     Name:

     Title:







[Name of Assignee]   , as Assignee







By: ______________________________

       Name:

       Title:




The undersigned hereby consent to the within assignment:




1197774 Alberta ULC

Citibank, N.A., Canadian branch

as Administrative Agent,







By: ______________________

By: __________________________

      Name:

       Name:

      Title:

       Title:








2534129

A-2


